EXHIBIT

 

IN THE CIRCUIT COURT OF SALINE COUNTY, MISSOURI

FIRST LIBERTY BANK,
Plaintiff,

Case No. 19SA-CV00196

Vv.

CAH ACQUISITION COMPANY
6, LLC,

Defendant.

SSS a aS a SS GS GS

ORDER FOR APPOINTMENT OF RECEIVER

On February 25, 2019 (the "Petition Date"), Plaintiff First Liberty Bank (the "Bank") filed
an Emergency Motion for Appointment of Receiver defendant CAH Acquisition Company 6, LLC
(the "Borrower"), with Supporting Suggestions (the "Motion"), pursuant to Mo. Rev. Stat.
§ 515.510 and Mo. Sup. Ct. R. 68.02. After reviewing the Motion, Verified Petition, supporting
exhibits, provisions of the Missouri Commercial Receivership Act (the "Act"), and for good cause

ov Alaa]?

shown, the Court finds that it has jurisdiction over the parties, the subject matter, and the
Receivership Property (as defined herein); the legal prerequisites for the appointment of a receiver
have been met; and that equity will be served by the appointment of a receiver. The Court further
finds that Cohesive Healthcare Management + Consulting, LLC is qualified to serve as a receiver
and has signed the necessary Oath. The Receiver's bond is approved and determined to be Two
Hundred Thousand Dollars ($200,000). This Order is effective immediately upon entry.

Therefore, it is hereby ORDERED that Cohesive Healthcare Management + Consulting,
LLC be, and hereby is, appointed to be the general receiver ("Receiver") of Borrower, pursuant to

Mo. Rev. Stat. § 515.510 and Mo. Sup. Ct. R. 68.02, to serve with bond. Said Receiver shall take

such action as in the best interests of the Bank and other creditors and parties in interest with
respect to the Receivership Property (defined below). In addition, and with respect to taking over

the affairs of Borrower with respect to the Receivership Property:

A. Definitions, Receivership Property, and Bond.

1.

Definitions. Capitalized terms used in this Order and not otherwise defined herein

shall have the meanings given to them in the Motion. Additionally, for purposes of this Order:

150904276.3

The term "Claim" means a right to payment whether or not such right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, or a right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured, or unsecured.

The term "Creditor" means a person that has a claim against the Borrower that
arose at the time of or before the Petition Date.

The term "Income" means, collectively, all cash, cash on hand, checks, drafts,
cash equivalents, credit card receipts, demand deposit accounts, bank accounts,
cash management or other financial accounts, bank or other deposits, and all
other cash collateral (all whether now existing or later arising) to the extent
related to the Real Property or business operations of the Borrower; current and
past-due earnings, revenues, rents, issues and profits, accounts, and accounts
receivable (all whether unpaid, accrued, due, or to become due) related to the
Real Property or business operations of the Borrower; all claims to rent, issues,
profits, income, cash collateral, and all other gross income derived with respect
to the Real Property or business operations of the Borrower regardless of
whether earned before or after entry of this Order.

The term "Notice and a Hearing" means such notice as is appropriate and an
opportunity for hearing if one is requested. Absent request for hearing by an
appropriate person or Party In Interest, the term notice and a hearing does not
indicate a requirement for an actual hearing unless the Court so orders.

The term "Party" means a person who is a party to this action, becomes a party
to this action, or shall be joined or shall be allowed to intervene in the action
pursuant to the rules of the Missouri Supreme Court including, without
limitation, any person needed for just adjudication of the action.

The term "Party in Interest” means the Borrower, any Party, the Receiver, any
person with an ownership interest in or lien against Receivership Property or
property sought to become Receivership Property, any person that, with respect

 
150904276.3

to particular matters presented in the receivership, has an interest that will be
affected, and any Creditor of the Borrower.

The term "Real Property" means the real property identified on Exhibit A to
this Order.

The term "Receivership" means the estate created pursuant to the Act and this
Order, including all Receivership Property and the interests, rights, powers, and
duties of the Receiver and all Parties In Interest relating to Receivership
Property.

The term "Receivership Action" means the current action commenced by filing
the Verified Petition.

The term "Receivership Property" means and includes any right, title, and
interest of Borrower, whether legal or equitable, tangible or intangible, in real
and personal property, wherever located, regardless of the manner by which
such rights were or are acquired including, without limitation:

i. All assets, facilities, and offices of the borrower together with all
records, correspondence, and books of account;

ii. The Real Property;

iii. All tangible and intangible property used or usable in connection with
the operations of the borrower including, without limitation, equipment,
furniture, insurance premium refunds, insurance _ proceeds,
condemnation awards, utility deposits and deposits of every other kind
related thereto, causes of action, drawings, plans, specifications, escrow
agreements, and all cash on hand, bank accounts, credit card receipts,
bank deposits, security deposits and other cash collateral;

iv. All Income;

v. Any refund or reimbursement of taxes, whether for taxes paid by the
Receiver or the Borrower, and whether pertaining to any tax period
before or after the entry of this Order, and the right to institute or
continue any contest, protest, or appeal of any ad valorem tax or
assessment, real estate tax, personal property tax, or other tax or
assessment pertaining to the Receivership Property;

vi. All fixtures, trade fixtures, and tenant improvements of every kid or
nature located in or upon or attached to, or used or intended to be used
in connection with the operation of the Borrower and any buildings,
structures or improvements (to the full extent of the Borrower's interest

in such);

 
vii. All permits, licenses, other contracts, and other intangible property
pertaining to the borrower;

viii. All intellectual property of the borrower including, without limitation,
all patents, trade names and trademarks owned or used by the borrower
and any trade secrets;

ix. All books, records, accounts, and documents that in any way related ot
the borrower, the Real Property or Income;

x. All other property, estate, right, title and interest as described in loan
documents by and among the Borrower and the Bank; and

xi. For the avoidance of doubt, and without limiting any of the foregoing,
Receivership Property includes any right, title, and interest of the
borrower, whether legal or equitable, tangible, or intangible, in personal
property located in Sweet Springs, Missouri.

k. Rules of Construction. In this Order:
i. "Includes" and "including" are not limiting;

ii. "may not" is prohibitive, and not permissive;

iti. "or" is not exclusive; and

iv. The singular includes the plural.

2. Surety Bond. Promptly after entry of this Order, the Receiver shall execute a bond
with one or more sureties approved by the Court in the amount of Two Hundred Thousand Dollars
($200,000.00) conditioned on the Receiver faithfully discharging his duties in accordance with
this Court's orders and state law. This bond runs in favor of all persons having an interest in this
Receivership Action or Receivership Property and in favor of State agencies.

3. Control of Receivership Property. Effective as of the Petition Date, the Receiver is
hereby authorized to immediately enter upon, receive, recover, and take complete, entire, and
exclusive possession and control of the Receivership Property until further Order of the court.

4, Turnover of Receivership Property. Upon demand by the Receiver, any person,

including the Borrower, shall turn over Receivership Property that is within the possession or

150904276.3

 
control of that person unless otherwise provided for in this Order or ordered by the Court for good
cause shown. The Receiver by motion may seek to compel turnover of Receivership Property
pursuant to this Order against any person over which the Court first establishes jurisdiction, unless
there exists a bona fide dispute with respect to the existence or nature of the Receiver's possessory
interest in the Receivership Property, in which case turnover shall be sought by means of a legal
action. In the absence of a bona fide dispute with respect to the Receiver's right to possession of
the Receivership Property, the failure to relinquish possession and control to the Receiver shall be
punishable as contempt of the Court. Should the Court, after Notice and Hearing, order the
turnover of property to the Receiver (the "Turnover Order"), the party against which such order is
made shall have the right to deliver a bond executed buy such party, as principal together with one
or more sufficient sureties, providing that the principal and each such surety shall each be bound
to the Receiver in double the amount of the value of the property to be turned over, should the
property not be turned over to the Receiver when such order becomes final. Absent such bond,
the property ordered to be turned over to the Receiver shall be turned over to the Receiver within
ten (10) days after entry of the Turnover Order.

B. General Powers and Duties

5. Receiver's Powers. The Receiver shall have the usual powers vested, conferred,
enjoyed, and exercised by receivers according to the practice of this Court, the Act, and other

statutes of this State including, without limitation, the following:
a. To operate the business of the Borrower and manage the Receivership Property;

b. To incur or pay expenses incidental to the Receiver's preservation and use of
Receivership Property, and otherwise in the performance of the Receiver's
duties, including the power to pay obligations incurred prior to the Receiver's
appointment if and to the extent that payment is determined by the Receiver to
be prudent in order to preserve the value of the Receivership Property and the
funds used for this purpose are not subject to any lien or right of setoff in favor

150904276.3

 
1509042763

of a creditor who has not consented to the payment and whose interest is not
otherwise adequately protected;

To pay installments of principal and interest due on existing encumbrances on
the Real Property, fixtures, machinery and equipment constituting part of the
fixed assets of the Receivership Property;

To do all the things which the Borrower may do in the exercise of ordinary
business judgment or in the ordinary course of the operation and use of the
Receivership Property including, without limitation, the purchase and sale of
goods or services in the ordinary course of such business and the incurring and
payment of expenses of the business or property in the ordinary course;

The Receiver shall be vested with, and is authorized and empowered to
exercise, all the powers of Borrower, its officers, directors, shareholders, and
general partners or persons who exercise similar powers and perform similar
duties, including without limitation the sole authority and power to file a
voluntary petition under Title 11 of the United States Code;

To assert any rights, claims, or choses in action of the Borrower, if and to the
extent that the rights, claims or choses in action are themselves property within
the scope of the appointment or relate to any Receivership Property, to maintain
in the Receiver's name or in the name of the borrower any action to enforce any
right, claim, or chose in action, and to intervene in actions in which the
Borrower is a party for the purpose of exercising the powers under this
subsection;

To borrow and incur secured debt in the ordinary course of preserving and
liquidating Receivership Property, with liens attaching to sale proceeds of
Receivership Property on a super-priority basis, without further order of this
Court, provided (i) such secured debt may only be advanced by the Bank, in the
Bank's sole discretion, and such amounts incurred may, among other things,
consist of over advances by the Bank under the Loan Documents; and (ii) to the
extent such secured debt is incurred, the Receiver shall provide an account on
a monthly basis of amounts incurred;

To intervene in any action in which a Claim is asserted against the borrower
and that impacts the Receivership Property, for the purpose of prosecuting or
defending the claim and requesting the transfer of venue of the action to this
Court. the Court, however, shall not transfer actions in which a State agency is
a party and as to which a statute expressly vests jurisdiction or venue elsewhere;

To assert rights, claims or choses in action of the Receiver arising out of
transactions in which the Receiver is a participant;

To seek and obtain advice or instruction from the Court with respect to any
course of action with respect to which the Receiver is uncertain in the exercise
of the Receiver's powers or the discharge of the Receiver's duties;

6

 
k.

To obtain appraisals and environmental reports with respect to Receivership
Property;

To compel by subpoena any person to submit to an examination under oath, in
the manner of a deposition in accordance with Rule 57.03 of the Missouri Rules
of Civil Procedure, with respect to Receivership Property or any other matter
that may affect the administration of the Receiverships;

To use, sell, or lease Receivership Property other than in the ordinary course of
business pursuant to provisions of this Order or subsequent orders of this Court
and to execute in the Borrower's stead such documents, conveyances, and
borrower consents as may be required in connection therewith;

To assume, reject, or assign executory contracts and unexpired leases pursuant
to the provisions of this Order or subsequent orders of this Court;

To receive from the Missouri Department of Health and Senior Services the
information that would otherwise be confidential under Mo. Rev. Stat.

§ 197.477;

Subject to the prior written agreement and consent of the Bank, establish and
adopt bidding and auction sale procedures for the sale or Receivership Property,
as the Receiver deems advisable or necessary, without further order of this
Court; and

Subject to the prior written agreement and consent of the Bank, designate and
pay critical vendors, without further order of this Court.

6. Limitation of Receiver's Powers. The Receiver shall not:

a.

b.

Enter any transactions that are not in the ordinary course of the Borrower's
business or otherwise authorized in this Order without Court approval and the
prior written agreement and consent of the Bank; and

Pay any Claims that arose prior to the Petition Date without Court approval and
the prior written agreement and consent of the Bank.

7, Receiver's Duties. The Receiver shall have the following duties;

150904276.3

The duty to notify all Federal and State taxing and applicable regulatory
agencies of the Receiver's appointment in accordance with any applicable laws
imposing this duty, including but not limited to 26 U.S.C. § 6036;

The duty to comply with State law;

The duty to record as soon as practicable within the land records in any county
in which such real property may be situated a notice of /is pendens as provided

 
in section Mo. Rev. Stat. 527.260, together with a certified copy of this Order,
together with a legal description of the Real Property;

The Receiver shall retain custody of all such records and documents pending
the final determination of this proceeding, or until further order of the Court;

The Receiver shall immediately enter into discussions with the Bank
concerning the use of cash collateral and/or funding for this Receivership
Action and other actions taken in this case, pursuant to a budget as set forth
herein; and

Other duties as may be required specifically by statute, court rule, this Order,
the Act, or by the Court.

C, Borrower's Duties and Prohibitions

8. Borrower's Duties. The Borrower shall:

150904276.3

a.

Within fourteen (14) days of the appointment of the Receiver, make available
for inspection by the Receiver during normal business hours al] information and
data required to be filed with the Court pursuant to the Act and this Order, in
the form and manner the same are maintained in the ordinary course of the
Borrower's business;

Assist and cooperate fully with the Receiver in the administration of the
Receivership and the discharge of the Receiver's duties and comply with all
orders of this Court;

Supply to the Receiver information necessary to enable the Receiver to
complete any schedules or reports that the Receiver may be required to file with
the Court, including, but not limited to, borrower's organizational documents,
medical staff bylaws and rules and regulations, medical staff credentialing files,
all licenses or certifications issued to borrower by any local, state or federal
authority, all accreditation materials, all governmental and private payor
agreements and records of any pending or disputed claim for payment for
services rendered, all Medicare and Medicaid enrollment applications and
documentation, and all patient records including, but not limited to, all medical
records and financial records, and otherwise assist the Receiver in the
completion of such schedules;

Deliver into the Receiver's possession all Receivership Property in the
borrower's possession, custody, or control including, without limitation, all
accounts, books, papers, records, and other documents, monies, property, books
of account, keys, assets, records, documents, rent rolls, bank accounts, access
codes, passwords, security deposits, petty cash fund, current aged account
receivable/delinquency report, notices of any local, state and federal health,
building, or any violations, a list of all litigation by or against the Borrower, list
of utilities and utility accounts, equipment, furniture, vehicles and supplies, all

8

 
existing service contracts, pending bids for contractor work, all insurance
policies for the Receivership Property, surveys, site plans, specifications, floor
plans, drawings, measurements and the like, all documents, books and records,
electronic medical records, computer files and computer equipment, software,
management files and passwords needed to access all software and computer
files including, but not limited to, electronic medical records, email accounts
maintained at the on-site management office(s) (and all off-site financial
records) including all records relating to the income, operation, and
management of the Receivership Property, all such other records pertaining to
the management of the Receivership Property as may be reasonably required
by the Receiver and other personal property in its possession, custody, or
control pertaining to the Receivership Property; and

e. Submit to examination by the Receiver, the Bank, or by any other person upon
order the Court, under oath, concerning the acts, conduct, property, liabilities,
and financial condition of the Borrower or any matter relating to the Receiver's
administration of the Receivership.

The Borrower's officers, directors, managers, members, partners, or other individuals exercising
or having the power to exercise control over the affairs of the Borrower are subject to the
requirements of this section of the Order.

9. No Authority to Act. Borrower and its agents, servants, employees, representatives,
attorneys, officers, directors, managers, members, partners, or other individuals exercising or
having the power to exercise control over the affairs of the Borrower are hereby enjoined from
exercising any and all the powers of Borrower, its officers, directors, shareholders, and general
partners or persons who exercise similar powers and perform similar duties, including without
limitation the authority and power to file a voluntary petition under Title 11 of the United States
Code. For the avoidance of doubt, no person or entity other than the Receiver shall have the
authority and power to file a voluntary petition for the Borrower under Title 11 of the United States
Code;

10. Prohibitions. Borrower and its agents, servants, employees, representatives,
attorneys, officers, directors, managers, members, partners, or other individuals exercising or

having the power to exercise control over the affairs of the Borrower are hereby enjoined from:

9
150904276.3

 
a. Collecting or attempting to collect Income and are hereby further directed to
deliver to the Receiver all Income that has or may come into its possession; and

b. Interfering in any manner whatsoever with the Receiver in the performance of
his responsibilities and duties under this Order.

D. Budget and Reporting.

11. Budget. Upon request of the Bank or further order of the Court, the Receiver shall
prepare a budget with respect to the payment of the various administrative expenses of the
Receivership (the "Budget"). The Receiver shall provide the Court and the Bank a proposed
Budget within fourteen (14) days from the date of request or entry of such further order, upon
which the Bank's prior written agreement and consent shall be required. Budgets thereafter shall
be prepared pursuant to further request of either the Bank or order of the Court and are subject to
the Bank's prior written agreement and consent. The Receiver shall operate within the terms of
the Budget with revenues from the Receivership Property as may be, but shall not be required,
supplemented by additional funds provided by the Bank in its sole and absolute discretion.

12. Reports and Schedules. Upon further order of the Court, the Receiver shall file
such additional schedules, reports of assets, liabilities, or inventories that are necessary and proper.
Whenever a list or schedule required pursuant to this Order is not prepared and filed by the
Borrower, the Receiver shall prepare and file such list or schedule within a tie fixed by the Court.
The Court may approve reimbursement of the reasonable cost in complying with such order as an
administrative expense.

E. Utilities.

13. A public utility, as defined in Mo. Rev. Stat. § 386.020, providing service to the
Receivership Property, many not alter, refuse, or discontinue service to the Receivership Property
without first giving the Receiver fifteen (15) days' notice, or such other notice as may be required

by the rules of the public service commission for a customer of that class, of any default or

10
150904276.3

 
intention to alter, refuse, or discontinue service to the Receivership Property. Nothing in this Order
prohibits the Court, upon motion by the Receiver, to prohibit the alteration or cessation fo utility
service of the Receiver can furnish adequate assurance of payment in the form of deposit or other
security for service to be provided after entry of this Order.

F. Claims, Defenses, and Judicial Immunity.

14. Assertion of Claims. The Receiver shall use reasonable efforts to collect the legally
enforceable accounts receivable, rents, causes of action, and other obligations owing to the
Borrower (the "Obligations"), shall bring, or intervene in, an action or actions, if necessary, to
collect the Obligations, and shall use reasonable efforts to settle and compromise any of the
Obligations whenever the Receiver shal! deem it advisable to do so, on such terms and conditions
as appear to the Receiver to be justifiable, all of which shall be subject to the prior written
agreement and consent of the Bank. All such actions shall be brought in this Court, unless
otherwise so directed or required by law. The Receiver shall not be entitled to settle and/or
compromise any causes of action or other claims the Borrower has or may have against the Bank
or the Receiver without Court approval and notice to the borrower. All such actions shall be
brought in this Court, unless otherwise so directed.

15. Judicial Immunity. The Receiver, his agents, assistants, Professionals (as defined
below0, representatives, and each of their respective statts shall enjoy judicial immunity for acts
and omissions arising out of and performed in connection with the Recciver's official duties on
behalf of the Court and with the scope of the Receiver's appointment except for claims due to their
gross negligence, gross or willful misconduct, malicious acts, or the failure to comply with this
Court's orders. The Receiver, his agents, assistants, Professionals (as defined below0,

representatives, and each of their respective staffs shall have no personal liability in connection

11
1509042763

 
with any liabilities, obligations., liens, or amounts owed to any of the Borrower's Creditors or to
the Borrower because of their duties as Receiver or representative of the Receiver.
G. Compensation and Employment of Management Personnel and Professionals.

16. Receiver's Compensation. The Receiver's compensation shall be set by the Court
upon agreement by the Bank and the Receiver, subject to Notice and a Hearing. In addition to the
hourly rate, the Receiver shall be entitled to the reimbursement of reasonable out-of-pocket
expenses, subject to the Bank's prior written agreement and consent. The Receiver's compensation
shall be subject to the Court's review and approval. The Receiver shall file with the Court and
serve on the parties periodic requests for payment of such reasonable compensation.

17. Management Personnel. By this Order, the Receiver is authorized and empowered,
without further leave of the Court, to employ any assistants, agents, managers, or other persons
and entities, including but not limited to employees, officers, directors, and owners of Borrower,
deemed necessary and proper to assist the Receiver in diligently executing the duties imposed by
this Order including, but not limited to, managing, insuring, maintaining, preserving, and
protecting the Receivership Property that is in the possession or under the care and control of the
Receiver (collectively, the "Management Personnel"), upon such terms and conditions as the
Receiver deems just and beneficial to the performance of his duties; provided, however, that any
management agreement and the compensation to be paid thereunder shall as also be subject to the
prior agreement and consent of the Bank. The Receiver shall pay the Management Personnel such
compensation for their services as the Receiver deems to be proper, subject to the Bank's prior
written agreement and consent. Any such payments, however, which are not in the ordinary course

of the Receiver's business, shall also be subject to Court approval.

12
150904276.3

 
18. Professionals. The Receiver is authorized and empowered to employ accountants,
attorneys, investment bankers, brokers, and similar professionals (collectively, the
"Professionals") as the Receiver may from time to time deem appropriate and on such terms as the
Receiver deems appropriate, subject to the Banks! prior written agreement and consent. The
Receiver's and Professionals' compensation shall be subject to the Court's review and approval.
The Professionals shall file with the Court and serve on the parties periodic requests for the
payment of such reasonable compensation.

19, Source of Compensation. The Receiver, Management Personnel, and Professionals
shall maintain detailed time records reflecting the compensation to be paid. The fees and expenses
for the Receiver, Management Personnel, and Professionals shall be paid from secured debt
borrowed from the Bank. Notwithstanding anything to the contrary contained herein, the fees and
expenses paid pursuant to this Order shall be outlined in the Receiver's monthly operating report
to the Court.

H. Abandonment, Sale, Executory Contracts/Unexpired Leases and Surcharge

20. Abandonment of Receivership Property. The Receiver or any party to the
Receivership Action, upon order to the Court following Notice and hearing and upon the terms
and conditions the Court considers just and proper, may abandon any Receivership Property that
is burdensome to the Receiver. However, the Receiver may not abandon Receivership Property
that is a hazard or potential hazard to the public in contravention of a State statute or rule that is
reasonably designed to protect the public health or safety from identified hazards. Property that is
abandoned no longer constitutes Receivership Property.

21. Bidding and Sale Auction Procedures. Subject to the Bank's prior written

agreement and consent, the Receiver is authorized and empowered to establish and adopt bidding

13
150904276.3

 
and auction sale procedures for the sale of the Receivership Property, as ihe Recetver deems
advisable or necessary, without further order of this Court.

22. Sale of Receivership Property. The Receiver may market and sell all or any portion
of the Receivership Property upon the prior written agreement and consent of the Bank; provided
however, that any such sale or contract(s) for sale shall be subject to Court approval and notice to
those parties with an interest in such property. Subject to the aforementioned conditions, the
Receiver shall have the authority with respect to the sale of Receivership Property to do and
perform all and every act desirable, proper, or necessary with respect to the Receivership Property
including, without limitation, the authority to execute and deliver deeds of conveyance and all
other documents necessary or desirable to transfer the Receivership Property, all on behalf of and
in the name of the Borrower.

23.  Executory Contracts and Unexpired Leases. The Receiver may assume, reject, or
assign any executory contract or unexpired lease of the Borrower upon further order of this Court
following Notice and a Hearing, which shall include notice to any party to the executory contract
or unexpired lease to be assumed, rejected, or assigned. The Court may condition assumption,
rejection, or assignment of any executory contract or unexpired lease on the terms and conditions
the Court believes are just and proper under the particular circumstances of the action and to the
extent allowed by applicable law. The Receiver's performance of an executory contract or
unexpired lease prior to this Court's authorization of its assumption or rejection shall not constitute
an assumption of the executory contract or unexpired lease, or an agreement by the Receiver to
assume it, nor otherwise preclude the Receiver thereafter from seeking this Court's authority to
reject it. The Receiver may not assign an executory contract or unexpired lease without assuming

it, absent the consent of the other parties to the contract or lease.

14
150904276.3

 
24, Surcharge. Any secured creditor that is duly perfected under applicable law shall
receive the proceeds from the disposition of Receivership Property that secures its Claim.
However, the Receiver may recover from Receivership Property secured by a lien or the proceeds
thereof the reasonable necessary expenses of preserving, protecting, or disposing of the
Receivership Property to the extent of any benefit to a duly perfected secured creditor. Duly
perfected secured Claims shall be paid from the proceeds in accordance with their respective
priorities under otherwise applicable Jaw.

[. Binding Nature of Orders and Notice

25. Binding Nature. Creditors and Parties in Interest who are given notice as provided
in this Order and Creditors or persons otherwise appearing and participating in the Receivership
shall be bound by the actions of the Receiver and the orders of this Court relating to the
Receivership, whether or not the person is a Party.

26. General Notice of Receivership Action. Within fourteen (14) days after entry of
this Order, the Receiver shall give notice of the appointment to all Parties in Interest, including the
Secretary of State for the State of Missouri, and State and Federal taxing authorities. Such notice
shall be made by first class mail and proof of service thereof shall be filed by the Court. the content
of such notice shall include: (a) the caption reflecting this action; (b) the date this action was filed;
(c) the date the Receiver was appointed; (d) the name, address, and contact information of the
Receiver; (e) the general description of the Receivership Property; (f) Borrower's name and
address, and, if known, the name and address of the Borrower's attorney; (g) the Court's address at
which pleadings, motions, or other papers may be filed; and (h) a copy of this Order.

27, Stay Pursuant to the Act. The automatic stay provided by the Act shall be in full

force and effect from the Petition Date. In addition, good causes exists to extend the automatic

15
150904276.3

 
stay in the Act an additional sixty (60) days, for a stay of a total of one hundred twenty (120) days

from the Petition Date (the "Stay Period"). For good cause shown, the Stay Period may be extended

pursuant to the Act.
28. Borrower Cooperation. Borrower shall cooperate with all reasonable requests for

information from the Receiver for purposes of assisting the Receiver in providing notice required

by this Order. The failure of the borrower to cooperate with any reasonable request for information

may be punished as a contempt of court.

29.

150904276.3

Notice Procedures.

Creditors and Parties in Interest have a right to Notice and a Hearing as provided
in this Order whether or not the person is a Party to the Receivership Action.

Any Party in Interest may appear in the Receivership in the manner prescribed
by court rule and shall file with the Court a written notice ("Request for Notice")
including the name and mailing address of the Party in Interest, and the name
and address of the Party in Interest's attorney, if any, with the clerk, and by
serving a copy of the notice upon the Receiver and the Receiver's attorney of
record, if any. The Receiver shall maintain a master mailing list of all parties
and of all Parties in Interest that file and serve a notice of appearance in
accordance with this subsection and such Parties in Interest's attorneys, if any.
The Receiver shall make a copy of the current master mailing list available to
any Party in Interest upon written request.

Separately, the Receiver shall maintain a service list (the "Service List")
consisting solely of those parties that file a Request for Notice, the Bank,
Debtor, and the twenty largest unsecured Creditors known to the Receiver.
Unless otherwise provided herein, all motions, notices, and orders shall only be
served on the Service List, plus any additional Parties directly affected by the
pleading.

Any request for relief against a State agency shall be mailed to or otherwise
served on the agency and on the office of the attorney general.

The Receiver shall give not less than seven (7) days' written notice of any
examination, authorized herein or by the Act, by the Receiver of the Borrower
to all persons required to be identified on the master mailing list.

Unless modified by the Court for good cause shown, all persons required to be
identified on the Service List are entitled to not less than twenty-one (21) days'

16

 
written notice of the hearing of any motion or other proceeding involving any
proposed:

i. Allowance or disallowance of any Claim or Claims;

ii. Abandonment, disposition, or distribution of Receivership Property,
other than an emergency disposition of property subject to eroding value
or a disposition of Receivership Property in the ordinary course of
business;

iii. Compromise or settlement of a controversy that might materially affect
the distribution to Creditors from the Receivership;

iv. Motion for termination of the Receivership or removal or discharge of
the Receiver. Notice of the motion shall also be sent to the department
of revenue and other applicable regulatory agencies;

vy. Any opposition to any motion to authorize any of the actions under
subdivisions (i) to (iv) of this subjection shall be filed and served upon
all persons required to be identified on the Service List within fourteen
(14) days after the service of such motion.

g. Whenever notice is not specifically required to be given under this Order or
otherwise by court rule or applicable law, the Court may consider motions and
grant or deny relief without notice or hearing, unless a Party or Party in Interest
would be prejudiced or harmed by the relief requested.

J. Term, Termination, and Final Accounting

30. Termination. This Receivership shall continue until further Order of the Court.

31. Removal of the Receiver. The Receiver can be removed either (a) automatically

 

thirty (30) days after the filing of a written demand for removal signed by the Bank's counsel and
filed with the Court; or (b) in the Court's equitable discretion upon a motion for cause. The
Receiver may resign upon thirty (30) days! written notice or sooner upon a motion for cause. If
the Receiver is removed or resigns, a successor receiver can be appointed by further order of the
Court and the prior written agreement and consent of the Bank.

32. Turnover of Receivership Property Upon Termination. Immediately upon
termination of the Receivership, the Receiver shall turn over to the Bank or its designees (including

any property manager), all of the Receivership Property in which the Bank asserts a security

17
150904276.3

 
interest or lien unless otherwise ordered by the Court. all such other Reccivership Property shall
be turned over as further directed by the Court.

33. Discharge of Receiver and Bond; Final Accounting. Neither the termination of the
Receivership nor the Receiver's removal or resignation will discharge the Receiver or the
Receiver's bond. The Receiver shall submit a final accounting (with copies to counsel for the Bank
and upon the Borrower or its attorney of record) for approval by the Court within thirty (30) days
afier the termination of the Receivership or the Receiver's removal or the Receiver's resignation.
Only after the Court approves the Receiver's final accounting may the Receiver be discharged and
the Receiver's bond be cancelled.

K. Modification of this Order.

34. Modification of Order. The Court shall modify this Order as it deems appropriate,
including as to the proper amount of the Bond required of the Receiver. The Receiver, during the
pendency of this action, shall have the right to apply to this Court for further instructions or
directions. Further, this Order is without prejudice to (a) the Bank, the Receiver, Borrower, or any
other Party in Interest, during the pendency of this action, seeking modification of this Order
including, without limitation, the shortening or expanding any of the time frames specified herein
or the expansion, modification, or limitation of the Receiver's powers, authorities and duties as set
forth in this Order or by applicable law; or (b) any party opposing such modification. To the extent
that a party seeks to modify this Order, such party must provide reasonable notice to the Bank,
Borrower, and the Receiver. The party seeking modification shall have the burden of proof with
respect to the same.

35. Missouri Commercial Receivership Act. For purposes of the Act, this Receivership

is considered a general receivership but may be modified to a limited receivership upon proper

18
150904276.3

 
motion to the Court for cause shown and with the prior written agreement and consent of the Bank
or the Receiver. To the extent the Receiver withholds such consent, it will be grounds for the
immediate removal of the Receiver and appointment of a successor receiver willing to serve as a

general receiver.

IT IS SO ORDERED.

Dated: BIASES.

 

 

19

1509042763

 
SUBMITTED BY:

STINSON LEONARD STREET LLP

By: /s/ Nicholas J. Zluticky
Nicholas J. Zluticky MO # 61203
Courtney J, Harrison MO #69121
1201 Walnut Street, Suite 2900
Kansas City, MO 64106
Telephone: (816) 691-3278
Facsimile: (816) 691-3495
nicholas.zluticky@stinson.com
courtney. harrison@stinson.com

ATTORNEYS FOR PLAINTIFF

150904276.3

20

 
EXHIBIT A
LEGAL DESCRIPTION OF REAL PROPERTY

21
150904276.3
EXHIBIT A

Land Description

TRACT 1:

A TRACT OF LAND BEING PART OF THE WEST HALF OF THE NORTHWEST
QUARTER OF SECTION 2, TOWNSHIP 48 NORTH, RANGE 23 WEST OF THE FIFTH
PRINCIPAL MERIDIAN IN SALINE COUNTY, MISSOURI, AND BEING MORE FULLY
DESCRIBED AS FOLLOWS: COMMENCING AT A FOUND IRON PIN AND CAP AT THE
WEST QUARTER CORNER OF SAID SECTION 2, TI IENCE NORTHERLY ALONG THE
WEST LINE OF SAID SECTION 2 NORTH 01°43'06" EAST 382.39 FEET TO A POINT ON
THE NORTH RIGHT OF WAY LINE OF INTERSTATE HIGHWAY NO. 70 SAID POINT
BEING 170 FEET NORTH OF AS MEASURED AT RIGHT ANGLES TO THE
CENTERLINE OF SAID INTERSTATE 70; THENCE EASTERLY ALONG SAID NORTH
RIGHT OF WAY LINE SOUTH 88°30'27" EAST 227.66 FEET TO A POINT 170.00 FEET
NORTH OF 1-70 CENTERLINE STATION 217+00; THENCE CONTINUING ALONG SAID
RIGHT-OF-WAY LINE NORTH 83°53746” EAST 374.81 FEET TO A POINT ON THE EAST
LINE OF A PROPOSED ROAD (50 FEET WIDE) AND THE POINT OF BEGINNING,
THENCE LEAVING SAID RIGHT OF WAY LINE AND ALONG THE SAID PROPOSED
ROAD NORTH 01°42'37" EAST 698.51 FEET; THENCE SOUTH 87°31'23" EAST 250.00
FEET TO A POINT ON THE WEST LINE OF MISSOURI DEPARTMENT OF
TRANSPORTATION PROPERTY; THENCE SOUTHERLY ALONG SAID WEST LINE
BEING A LINE PARALLEL WITH THE CENTERLINE OF A MISSOURI STATE ROUTE
NO. 127 SOUTH 02°10'51" WEST 117.00 FEET TO A FOUND STATE RIGHT OF WAY
MARKER, SAID MARKER BEING 480 FEET WEST OF STATE ROUTE 127 CENTERLINE
STATION 892460; THENCE EASTERLY ALONG A L{NE BEING THE SOUTH LINE OF
SAID MISSOURI DEPARTMENT OF TRANSPORTATION PROPERTY SOUTH 87°49'09"
EAST 280.00 FEET TO A POINT ON THE WESTERLY RIGHT OF WAY LINE OF SAID
STATE ROUTE NO. 127 SAID POINT BEING 200 FEET WEST OF CENTERLINE
STATION 892460; THENCE SOUTHERLY ALONG SAID WESTERLY RIGHT OF WAY
LINE SOUTH 02°)0'51" WEST 285.00 FEET TO A POINT 200 FEET WEST OF SATD
ROUTE NO. 127 CENTERLINE STATION 895445; THENCE CONTINUING SOUTHERLY
ALONG SAID RIGHT OF WAY LINE SOUTH 40°39'53" WEST 316.18 FEET TO A POINT
260 FEET NORTH OF SAID 1-70 CENTERLINE STATION 224100; THENCE
CONTINUING WESTERLY ALONG SAID I-70 NORTH RIGHT OF WAY LINE SOUTH
83°53'46" WEST 330.96 FEET TO THE POINT OF BEGINNING.

TRACT 2,

A TRACT OF LAND BEING PART OF THE WEST HALE OF THE NORTHWEST
QUARTER OF SECTION 2, TOWNSHIP 48 NORTH, RANGE 23 WEST OF THE FIFTH
PRINCIPAL MERIDIAN IN SALINE COUNTY, MISSOURI, AND BEING MORE FULLY
DESCRIBED AS FOLLOWS: COMMENCING AT A FOUND IRON PIN AND CAP AT THE
WEST QUARTER CORNER OF SAID SECTION 2; THENCE NORTHERLY ALONG THE
WEST LINE OF SAID SECTION 2 NORTH 01°43'06" CAST 382.39 FEET TO A POINT ON
THE NORTH RIGHT OF WAY LINE OF INTERSTATE HIGHWAY NO. 70 SAID POINT
BEING 170 FEET NORTH] OF AS MEASURED AT RIGHT ANGLES TO THE

 
CENTERLINE OF SAID INTERSTATE 70; THENCE EASTERLY ALONG SAID NORTH
RIGHT OF WAY LINE SOUTH 88°30'27" EAST 227.66 FEET TO A POINT 170.00 FEET
NORTH OF I-70 CENTERLINE STATION 217+00; THENCE CONTINUING ALONG SAID
RIGHT OF WAY LINE NORTH 83°53'46" EAST 122.46 FERT TO THE POINT OF
BEGINNING; THENCE LEAVING SAID RIGHT OF WAY LINE NORTH 01°42'37" EAST
662.94 FEET; THENCE NORTH 56°26'39" EAST 244.95 FEET TO THE WEST LINE OF A
PROPOSED ROAD (50 FEET WIDE); THENCE SOUTH 01°42'37" WEST 776.92 FEET TO
THE NORTH RIGHT OF WAY LINE OF SAID HIGHWAY 70; THENCE SOUTH 83°53 '46"
WEST 201.87 FEET TO THE POINT OF BEGINNING.

TRACT 3,

A TRACT OF LAND BEING PART OF THE WEST HALF OF ‘THE NORTHWEST
QUARTER OF SECTION 2, TOWNSHIP 48 NORTH, RANGE 23 WEST OF THE FIFTH
PRINCIPAL MERIDIAN IN SALINE COUNTY, MISSOURI AND BEING MORE FULLY
DESCRIBED AS FOLLOWS: COMMENCING AT A FOUND IRON PIN AND CAP AT THE
WEST QUARTER CORNER OF SAID SECTION 2; THENCE NORTHERLY ALONG THE
WEST LINE OF SAID SECTION 2 NORTH 01°43'06" EAST 382.39 FEET TO A POINT ON
THE NORTH RIGHT OF WAY LINE OF INTERSTATE HIGHWAY NO. 70 SAID POINT
BEING 170 FEET NORTH OP AS MEASURED AT RIGHT ANGLES TO THE
CENTERLINE OF SAID INTERSTATE 70; THENCE EASTERLY ALONG SAID NORTH
RIGHT OF WAY LINE SOUTH 88°30'27" EAST 227.66 FEET TO A POINT 170.00 FEET
NORTH OF 1-70 CENTERLINE STATION 217+ 00; THENCE CONTINUING ALONG SAID
RIGHT OF WAY LINE NORTH 83°53'46" EAST 374.81 FEET TO A POINT ON THE EAST
LINE OF A PROPOSED ROAD (50 FEET WIDE), THENCE LEAVING SAID RIGHT OF
WAY LINE AND ALONG THE SAID PROPOSED ROAD NORTH 01°42'37" EAST 698.51
EEEY TO THE POINT OF BEGINNING, THENCE CONTINUING ALONG SAID EAST
LINE NORTH 01°42'37" EAST 436.11 PEET TO A POINT OF CURVE; THENCE ALONG A
TANGENT CURVE CONCAVE SOQUTHEASTERLY, HAVING A RADIUS OF 75.00 FEET
AN ARC LENGTH OF 118.43 FEET TO A POINT OF TANGENT; THENCE SOUTH
87°49'09" EAST 628.60 FEET TO THE WESTERLY RIGHT OF WAY LINE OF STATE
ROUTE NO. 127; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY LINE SOUTH
02°10'51" WEST 255.00 FEET TO A POINT ON THE NORTH LINE OF PROPERTY NOW
OR FORMERLY OWNED BY THE MISSOURI DEPARTMENT OF TRANSPORTATION;
THENCE WESTERLY ALONG SAID NORTHERLY LINE NORTH 87°49'09" WEST 450.00
FEET TO WEST LINE OF SAID MISSOURI DEPARTMENT OF TRANSPORTATION
PROPERTY; THENCE SOUTHERLY ALONG SAID WESTERLY LINE SOUTH 02°10?51”
WEST 258.00 FEET; THENCE LEAVING SAID WESTERLY LINE NORTH 87°31'23"
WEST 250.00 FEET TO THE POINT OF BEGINNING

TRACT 4:

A TRACT OF LAND BEING PART OF THE WEST HALF OF THE NORTHWEST
QUARTER OF SECTION 2, TOWNSHIP 48 NORTH, RANGE 23 WEST OF THF FIFTH
PRINCIPAL MERIDIAN IN SALINE COUNTY, MISSOURI AND BEING MORE FULLY
DESCRIBED AS FOLLOWS: COMMENCING AT A FOUND IRON PIN AND CAP AT THE
WEST QUARTER CORNER OF SAID SECTION 2; THENCE, NORTHERLY ALONG THE
WEST LINE OF SAID SECTION 2 NORTH 01°43'06" EAST 382.39 FEET TO A POINT ON

 
THE NORTH RIGHT OF WAY LINE OF INTERSTATE HIGHWAY NO. 70 SAID POINT
BEING 170 FEGT NORTH OF AS MEASURED AT RIGHT ANGLES TO THE
CENTERLINE OF SAID INTERSTATE 70, THENCE EASTERLY ALONG SAID NORTH
RIGHT OF WAY LINE SOUTH 88°30'27" EAST 16.00 FEET TO A POINT ON THE EAST
LINE OF A 16 FOOT WIDE LANE; THENCE NORTH ALONG SAID EASTERLY LINE
NORTL 01°43'06" EAST 1021.75 FEET; THENCE NORTH 88°16'54" WEST 16.00 FEET TO
THE WEST LINE OF SAID SECTION 2, THENCE NORTHERLY ALONG SAID WEST
LINE NORTH 01°43'06" EAST 590.05 FEET; THENCE SOUTH 87°49'44" EAST 916.82
FEET TO THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 87°49'44" BAST
389.01 FEET TO THE WESTERLY LINE OF STATE IIGHWAY NO. 127; THENCE
SOUTHERLY ALONG SAID RIGHT-OF-WAY LINE SOUTH 02°10'51" WEST 295.10 FEET
TO THE NORTHERLY LINE OF A PROPOSED ROAD (50 FEET WIDE); THENCE
WESTERLY ALONG SAID NORTHERLY LINE NORTH 87°49" 09" WEST 388.95 FEET;
THIENCE NORTH 02°10'07" EASY 295.03 FEET TO THE POINT OF BEGINNING.

TRACT 5

A TRACT OF LAND BEING PART OF THE WEST HALF OF THE NORTHWEST
QUARTER OF SECTION TWO (2), TOWNSHIP FORTY-EIGHT (48) NORTH, RANGE
TWENTY-THREE (23) WEST OF THE FIFTH PRINCIPAL MERIDIAN IN SALINE
COUNTY, MISSOURI AND BEING MORE FULLY DESCRIBED AS FOLLOWS:
COMMENCING AT A FOUND IRON PIN AND CAP AT THE WEST QUARTER OF SAID
SECTION 2; THENCE NORTHERLY ALONG THE WEST LINE OF SAID SECTION 2
NORTH 01°43’06” EAST 382.39 ERET TO A POINT ON THE NORTH RIGHT-OF-WAY
LINE OF INTERSTATE HIGHWAY NO, 70 SAID POINT BEING 170 FEET NORTH OF AS
MEASURED AT RIGHT ANGLES TO THE CENTERLINE OF SAID INTERSTATE 70;
THENCE EASTERLY ALONG SAID NORTH RIGHT-OF-WAY LINE SOUTH 88°30°27”
BAST 227.66 FEET TO A POINT 170.0 FEET NORTH OF I-70 CENTERLINE STATION
217+00; THENCE CONTINUING ALONG SAID RIGHT-OF-WAY LINE NORTH 83°53746"
BAST 324.33 FEET TO A POINT ON THE WEST LINE OF A PROPOSED ROAD (50 FEET
WIDE) AND THE POINT OF BEGINNING; THENCE LEAVING SAID RIGHT-OF-WAY
LINE AND ALONG TIE SAID PROPOSED ROAD NORTH 01°42°37” EAST 1141.47 FEET
TO A POINT OF CURVE; THENCE ALONG A TANGENT CURVE CONCAVE
SOUTHEASTERLY, HAVING A RADIUS OF 125.00 FEET AN ARC LENGTH OF 197.38
FEET TO A POINT OF TANGENT; THENCE SOUTII 97°49°49” EAST 628.60 FEET TO
THE WESTERLY RIGHT-OF-WAY LINE OF MISSOURI STATE ROUTE NO. 127;
THENCE SOUTHERLY ALONG SAID WESTERLY LINE SOUTH 02°10°51" WEST 50.00
FEET; THENCE LEAVING SAID WESTERLY LINE NORTH 87°49°09” WEST 628.60 TO A
POINT OF CURVE; THENCE ALONG SAID CURVE, CONCAVE SOUTHEASTERLY,
HAVING A RADIUS OF 75.0 FEET AN ARC LENGTH OF 118.43 PERT TO A POINT OF
TANGENT; THENCE SOUTH 01°42°37” WEST 1134.62 FEET TO THE NORTHERLY
RIGHT-OF-WAY LINE OF SAID INTERSTATE 1-70; THENCE SOUTHWESTERLY
ALONG SAID RIGHT-OF-WAY SOUTH 83°53'°46" WEST 50.47 [EET TO THE POINT OF
BEGINNING.
  

  

tabbies*

DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services

Kansas City Regional Office

601 E. 12! Street, Room 355

Kansas City, Missouri 64106

CENTERS FOR MEDICARE & MEDICAID SERVICES

 

MIDWEST DIVISION OF SURVEY AND CERTIFICATION

CMS Certification No. 261334

NOTICE: EMTALA VIOLATION (IMMEDIATE JEOPARDY) FINAL NOTICE OF
TERMINATION

Via: Email (JMccutcheon@i70hospital.com) and Overnight Mail
March 5, 2019

Administrator

I-70 Community Hospital
105 Hospital Drive

Sweet Springs, MO 65351

Dear Administrator:

On December 12, 2018, we notified you that the Missouri Department of Health and Senior
Services (MODHSS) concluded a survey of I-70 Community Hospital on November 16, 2018
based on an allegation of noncompliance with the requirements of 42 CFR §489.20 and 42 CFR
§489.24. We further notified you that your hospital violated:

Oo The requirements of 42 CFR §489.24(a) based on the hospital’s failure to provide a medical
screening examination within its capabilities to determine whether an emergency medical
condition existed for three individuals who presented to the emergency department seeking
treatment.

Oo The related anti-dumping provisions found at 42 CFR §489.20(1), based on the hospital's failure
to enforce policies to ensure compliance with all requirements at 42 CFR 489.24.

OQ The requirements of 489.20(r)(3) by failing to maintain a central log on a patient who came
to the emergency department, as defined in 489.24(b) seeking assistance, and whether he
or she refused treatment, was refused treatment, or whether he or she was transferred,
admitted and treated, stabilized and transferred, or discharged.

We informed you that the deficiencies were so serious that they constitute an immediate and
serious threat to the health and safety of any individual who comes to the emergency department
and requests examination or treatment for an emergency medical condition. We provided you with
a preliminary determination notice that we intended to terminate your participation in the Medicare
Program on January 4, 2019 should your CAH not return to compliance.

On December 19, 2018, we accepted your plan of correction addressing the deficiencies following
the November 16, 2018 survey and authorized the State of Missouri to conduct a revisit survey,
_ which it completed on January 3, 2019.

 

 
On the same date, we informed you that we had administratively extended the preliminary
termination date of January 4, 2019 in order to allow CMS to review the revisit findings.

We have reviewed the findings following the revisit survey conducted by the State of Missouri,
and find that they continue to demonstrate that the immediate jeopardy remains unremoved based
on the following violations:

Oo The requirements of 42 CFR §489.24(a) based on the hospital’s failure to provide an
appropriate medical screening examination within its capabilities to determine whether an
emergency medical condition existed for three individuals who presented to the emergency
department seeking treatment.

O The related anti-dumping provisions found at 42 CFR §489.20(1), based on the hospital's failure
to enforce policies to ensure compliance with all requirements at 42 CFR 489.24.

oO The requirements of 42 CFR §489.24(e) based on the hospital’s failure to arrange a safe and
appropriate transfer of an individual with an un-stabilized emergency medical condition.

The deficiencies identified are listed on the enclosed Form CMS-2567, Statement of Deficiencies.
We have determined that the deficiencies are so serious that they constitute an immediate and
serious threat to the health and safety of any individual who comes to the emergency department
and requests examination or treatment for an emergency medical condition. Further, under 42
CFR §489.53(b), a hospital that violates the provisions of 42 CFR §489.24 is subject to termination
of its provider agreement. Consequently, in accordance with 42 CFR 489.53(b)(1), we shall
terminate I-70 Community Hospital’s participation in the Medicare program.

TERMINATION FROM THE MEDICARE PROGRAM

Pursuant to our authority under 42 CFR. 489.53(d)(2), we will terminate your provider agreement
on March 7, 2019. The Medicare health insurance program will not make payment for services
furnished to patients admitted on or after March 7, 2019. For patients admitted prior to March 7, 2019,
payment may continue to be made for up to 30 days of services furnished on or after March 7, 2019.
A list showing the names and health insurance claim numbers of Medicare beneficiaries in your facility
on March 7, 2019 should be forwarded to the Centers for Medicare and Medicaid Services, Non-Long
Term Care Branch, Attention: Elizabeth Henningfeld, Health Insurance Specialist, 601 E. 12" Street,
Suite 355, Kansas City, MO 64106.

In accordance with Federal regulations at 42 CFR 489.53(d), we will also publish a notice to the public
of the termination.

APPEAL RIGHTS

If you are satisfied with this decision, you do not need to take further action. If you believe that this
determination is not correct, you may request a final Administrative Law J udge (ALJ) review. To do
this, you must file your appeal within 60 calendar days after the date of receipt of this decision.

You must file your appeal electronically at the Departmental Appeals Board Electronic Filing System
Web site (DAB E-File) at hitps://dab.efile.hhs.gov. To file a new appeal using DAB E-File, you first
need to register a new account by: (1) clicking Register on the DAB E-File home page; (2) entering the
information requested on the "Register New Account" form; and (3) clicking Register Account at the

 
bottom of the form. If you have more than one representative, each representative must register
separately to use DAB E-File on your behalf.

The e-mail address and password provided during registration must be entered on the login screen at
hitps://dab.efile.hhs.gov/user_sessions/new to access DAB E-File. A registered user's access to DAB
E-File is restricted to the appeals for which he is a party or authorized representative. Once registered,
you may file your appeal by:

. Clicking the File New Appeal link on the Manage Existing Appeals screen, then clicking
Civil Sanctions Division on the File New Appeal screen and,

° Entering and uploading the requested information and documents on the "File New Appeal-
Civil Sanctions Division" form.

At minimum, the Civil Sanctions Division. (CRD) requires a party to file a signed request for hearing
and the underlying notice letter from CMS that sets forth the action taken and the party's appeal rights.
All documents must be submitted in Portable Document Format ("PDF"). Any document, including a
request for hearing, will be deemed to have been filed on a given day, if it is uploaded to DAB E-File
on or before 11:59 p.m. ET of that day. A party that files a request for hearing via DAB E-File will be
deemed to have consented to accept electronic service of appeal-related documents that CMS files.
Correspondingly, CMS will also be deemed to have consented to electronic service. More detailed
instructions on DAB E-File for CRD cases can be found by clicking the CRD E-File Procedures link
on the File New Appeal Screen for CRD appeals.

If you do not have access to a computer or internet service, you may file in writing, but must provide
an explanation as to why you cannot file submissions electronically and request a waiver from e-filing
in the mailed copy of your request fora hearing. The mailed request should be sent within 60 days of
receipt of this notice to the following address:

Nancy K. Rubenstein, Director
Departmental Appeals Board

Department of Health and Human Services
MS 6132, Civil Sanctions Division

330 Independence Avenue, SW

Cohen Building, Room G-644
Washington, D.C. 20201

Appeal rights can be found at 42 CFR Part 498. The regulation explains the appeal rights following the
determination by CMS as to whether such entities meet the requirements for participation in the
Medicare program.

 
If you have any questions concerning this letter, please contact Elizabeth Henningfeld at
Elizabeth Henningfeld@cms.hhs.gov.

| Sincerely yours,
' Nadine Renbarger

Associate Regional Administrator
Midwest Division of Survey and Certification

Enclosure: Form CMS-2567 Statement of Deficiencies
ce! ACTS # MO 149313

MODHSS
MO Medicaid

 
EXHIBIT

a

  
  

  

PRINTED: 03/04/2019
FORM APPROVED
OMB NO, 0938-0391

DEPARTMENT OF HEALTH AND HUMAN SERVICES

 

CENTERS FOR MEDICARE & MEDICAID SERVICES

 

 

 

 

 

 

 

 

 

STATEMENT OF DEFICIENCIES (1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: COMPLETED
A. BUILDING
G
261334 B.WING 41/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351
(X4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (X5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C000) INITIAL COMMENTS CG 000

As directed by the Centers for Medicare &
Medicaid Services (CMS), an unannounced,
on-site allegation survey for the Emergency
Medical Treatment and Labor Act (EMTALA) to
investigate complaint MO00149513 was
conducted at this hospital from 11/15/18 to
11/16/18 under the Responsibilities of Medicare
Participating Hospitals in Emergency Cases, 42
GFR 489.20 and 489.24. The survey continued
with telephone interviews on 12/04/18. The
hospital's Emergency Department (ED) average
monthly census over the past six months was
183.

CMS has reviewed the investigation findings in
this matter and finds that the deficiencies cited at
|-70 Community Hospital violates EMTALA under
42 GFR 489.24(a) and (b) of the federal
regulations and that such violations pose an
IMMEDIATE JEOPARDY to the health and safety
of individuals who present themselves to the
hospital for emergency services.

Please refer to the 2567 for details.
C2400 | COMPLIANCE WITH 489.24 C2400
CFR(s): 489.20(1)

[The provider agrees,] in the case of a hospital
as defined in §489.24(b), to comply with §489.24.

This STANDARD is not met as evidenced by:
Based on staff interviews, policy review, and
record review, the critical access hospital (CAH)
failed to follow its policy and procedures when it
did not provide a Medical Screening Examination
(MSE) within its capacity and capability to
determine if an Emergency Medical Condition

 

 

 

 

 

 

 

LABORATORY DIRECTOR'S OR PROVIDER/SUPPLIER REPRESENTATIVE'S SIGNATURE TITLE (X6) DATE

 

Any deficiency statement ending with an asterisk (*) denotes a deficiency which the institution may be excused from correcting providing it is determined that
other safeguards provide sufficient protection to the patients. (See instructions.) Except for nursing homes, the findings stated above are disclosable 90 days
following the date of survey whether or not a plan of correction is provided. For nursing homes, the above findings and plans of correction are disclosable 14
days following the date these documents are made available to the facility. If deficiencies are cited, an approved plan of correction is requisite to continued

program participation.

 

FORM GMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611 Facility ID: H157-4 If continuation sheet Page 1 of 26

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
GC
261334 B.WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 405 HOSPITAL DRIVE, BUILDING B
. SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENGIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PREGEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENGED TO THE APPROPRIATE DATE
DEFICIENCY)
C2400 | Continued From page 1 C2400

(EMC) existed for three patients (#8, #11 and
#19) who presented to the emergency
department seeking treatment for a medical
condition. The CAH also failed to include patient
#19 in its log of patients that presented to the
emergency department seeking treatment for a
medical condition. The CAH also failed to follow
it policies and procedures when it did not properly
Triage Patient #8 when Patient #8 came to the
ED for treatment of a medical condition. The

CAH also did not follow its policy for patients
leaving against medical advice (AMA) for Patient
#8. Finally, a review of the CAH's EMTALA
transfer policies show that it does not not
accurately reflect EMTALA requirements. Twenty
four medical records from May 2018 to November
2018 were randomly selected for review during
the November 16, 2018 onsite investigation.

The CAH's failures place all patients presenting
to the ED at risk for deterioration and delays in
receiving treatment to stabilize a potential or
actual EMC. The CAH's failure to include patient
# 19 in its log of patients prevented staff from
being able to track whether the patient received
treatment for an EMC, whether the patient
refused treatment, or whether staff refused to
treat the patient.

Review of policy # 1026, titled "EMTALA Transfer
Policy,” with an effective date of 2/11/2014
specified in part, that if "an individual (or the
individuals designated representative) comes to
the Hospital's emergency department (ED)
requesting (or a prudent layperson observer
would assume the individual would be requesting
medical care and an EMC is identified, the
Hospital must provide an appropriate medical
screening examination (MSE)."

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611 Facility ID: H157-1 If continuation sheet Page 2 of 26

 

 

 

 

 

 

 

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B. WING _££____W 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
° SWEET SPRINGS, MO 65351
(X4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (X5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2400 Continued From page 2 C2400

However, EMTALA does not require the
identification of an EMC before an MSE is
performed. Rather, 42 CFR 489.24 (a) requires
that if a person comes to the emergency
department as that term is defined under
489.24(b), then the hospital must provide a
medical screening examination within its
capabilities of its emergency department to
determine whether or not an EMC exists.

Review of policy #1030, titled "Qualified Medical
Personnel Authorized to Perform Medical
Screening Examinations; Accompanying
Protocols” with an effective date of 2/11/2014
specified in part that Physicians, Advanced
Practice Registered Nurses.and Registered
Nurses are designated and qualified to perform a
MSE, sufficient to determine whether or not an
EMC exists. The policy specified that if a
registered nurse performed the MSE, a physician
is responsible for obtaining pertinent information,
ordering appropriate diagnostic tests, analyzing
the results and determining the patient's
disposition. The policy also specified that the
qualified medical personnel may not discharge or
transfer a patient from the CAH to another facility
until he or she has performed a MSE. Lastly, the
policy specified that the hospital medical staff
shall direct continuous review of medical care to
ensure appropriateness of screening
examinations, interventions, and patient
dispositions.

The CAH did not have a policy or procedure to
address information to include in the ED log of
patients or how staff must maintain the ED log of
patients.

 

 

 

 

 

 

FORM CMS-2587(02-99) Previous Versions Obsolete Event ID: JBW611 Facility ID: H157-1 If continuation sheet Page 3 of 26

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION |DENTIFIGATION NUMBER: A. BUILDING COMPLETED
Cc
261334 B.WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
° SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2400 Continued From page 3 C2400

Review of Policy #1096, titled "Triage," effective
1/14/2010 states, in part, that a registered
nurse/paramedic will evaluate and categorize
each patient upon arrival to the ED into emergent,
urgent, and non-urgent categories. RN's must do
the assessment. The initial evaluations shall
include the patient's name and age, medication
and allergies, vital signs, medical and surgical
history, subjective-chief complaint, objective
nursing observations, tetanus status and LMP, if
applicable and weight of pediatric patients. Policy
1096 further defines non-urgent Class Ill
situations to include minor illness and ambulatory
such as cough, non productive, minor burns,
sprains and strains, minor complaints of pain, and
pain for over 36 hours, minor lacerations with
bleeding controlled, suture removals, rechecks,
medication refills, and chronic back pain without
neurological deficits.

Review of Policy #1006, titled, "Patient Leaving
Against Medical Advice", effective 1/4/2010,
establishes the criteria for documentation of
patients leaving Against Medical Advice (AMA). It
states, in part, that all patients indicating the
desire to leave AMA shall sign an AMA form and
that the registered nurse and/or physician shall
discussed with the patient and/or family, the
potential complications that may occur if this
patient leaves prior to the physician discharging
the patient, document the patient's desire to leave
AMA, conversations on potential complications,
and the patient's condition prior to leaving the
emergency department. Policy #1006 also
requires the CAH to fill out an incident report.

A review of Patient #8's medical record shows
that Patient #8 presented to the ED on 9/6/18 at
7:16 PM complaining of abdominal pain. The

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611 Facility 1D: H157-1 If continuation sheet Page 4 of 26

 

 

 

 

 

 

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B.WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, GITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
. SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENGED TO THE APPROPRIATE DATE
DEFICIENCY)
C2400 | Continued From page 4 C2400

CAH did not take Patient #8's vitals, or review
medications, allergies, and medical/surgical
history. The RN did not document objective
nursing observations. Patient #8 Triage Level
was documented as II, non-urgent. At 8:30 PM,
the record showed that staff escorted patient #8
to ED Room 2 and informed Patient #8 that the
the "nurse is discharging another patient and then
will return to the patient." At 9:00 PM, nearly 2
hours after presenting to the ED seeking care
and 30 minutes after the patient was placed in ED
Room 2, the nurse returned to the Patient #8's
room and informed Patient #8 that the nurse and
physician now need to attend to a critically ill
patient and would return as soon as that patient is
stable. Patient #8 became upset, reiterating the
long wait and the complaint of. stomach pain.

The nurses stated to Patient #8 that the CAH has
a triage process in place and sees patients in
order of severity of their presenting complaints.
The nurse asked Patient #8 to sign a AMA form,
which Patient #8 refused. At 9:21 PM, Patient #8
left the ED without being seen and in an unknown
condition. On 9/9/2018, ED physician E created
an ER progress note on Patient #8's encounter
from September 6, 2018, stating that the patient
left AMA without being seen and that the ED was
full with critical patients ED physician E also
documented in Patient's 8 medicad record that
ED physician E examined Patient #8.

A review of the CAH’s ED log shows that on
September 6 2018, the CAH ED logged a total of
10 patients for the entire day.

Patient #8 left without having received a MSE as
required under EMTALA and by CAH policy
#1030. Patient #8 was not properly triaged as
required by CAH policy #1096. The CAH did not

FORM GMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611 Facility ID: H157-1 if continuation sheet Page 5 of 26

 

 

 

 

 

 

 

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (<1) PROVIDER/SUPPLIERICLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
Cc
261334 B, WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
1-70 COMMUNITY HOSPITAL SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2400 | Continued From page 5 C2400

follow its AMA policy #1006 when it did not
document the patient's desire to leave AMA,
conversations on potential complications for
leaving AMA, or note the patient's condition prior
to leaving the emergency department. Patient
#8's medical record did not contain any
documentation indicating a description of the
patient's pain, her pain level, the onset or duration
of her pain, or any information indicating what if
anything relieved her pain. The patient did not
sign a form indicating she was leaving (against
medical advice) or that staff explained the risks of
leaving prior to performing a medical screening
examination or any attempts to get the patient to
stay for a MSE.

Review of the ED Log showed that Patient # 11
was 35 weeks pregnant, and presented to the ED
on 9/9/18 at 1:45 AM complaining of abdominal
cramps since midnight that night. An on-duty ED
physician E came to the ED window to speak with
the woman. The patient left the ED prior to
receiving a MSE which was inconsistent with the
CAH's policy # 1030.

During an interview on 11/16/18 at 8:30 AM, ED
physician E stated that when pregnant patients
arrived at the ED, he tells all of them that the
CAH does not have the capability to perform
ultrasounds. He stated he could not remember
whether he told this to patient # 11 when she
presented to the ED. After reviewing patient #
11's medical record, ED physician E confirmed
that he had not examined patient # 11 or
assessed the fetus' viability as required by the
CAH's policy # 1030.

Review of Hospital B's medical record showed
that patient #19 complained of a headache and

FORM GMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611 Facility 1D: H157-1 If continuation sheet Page 6 of 26

 

 

 

 

 

 

 

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B. WING J __—_—-— 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
. SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSG IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2400 | Continued From page 6 C2400

nose bleed and presented to the I-70 Community
Hospital ED by ambulance on 11/13/18 just prior
to arriving at hospital B at 1:53 AM.
Documentation in Hospital B's medical record
showed that patient #19 stated he was in the I-70
Community Hospital ED on Monday morning on
11/12/18, returned on 11/12/18 at 5:00 PM, and
began to re-bleed at 1:30 AM on 11/13/18 and
presented to the ED once again. Further
documentation showed that when EMS arrived at
the I-70 ED staff did not open the doors to allow
EMS to bring him into the ED for care. Further
documentation showed that staff in the -70 ED
told EMS that they would need to transport
patient #19 to a hospital in Columbia or Kansas
City, Missouri. EMS subsequently decided to
bring patient #19 to the next closest facility
{Hospital B] for evaluation of his nose bleed.

Review of the EMS report contained in Hospital
B's medical record showed that patient #19 was
coughing up blood while his nose was bleeding.
Further documentation showed that EMS
transported patient #19 to the I-70 Community
Hospital's ED. En route, EMS provided report
and was “advised they [I-70 Community Hospital]
were on diversion" (a request which may or may
not be honored by an ambulance with a patient
on board that needs care). Further
documentation showed that on arrival, the EMS
crew started to take the patient into the ED and
found the doors were locked. An EMT went
around through the CAH "lobby to speak with
staff about coming in." ED nurse F advised that
I-70 Community Hospital was on diversion and
the EMT could not come in. The EMS crew
documented the patient was then transported to
Hospital B for examination and treatment.

 

 

 

 

 

 

 

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611 Facility ID: H157-1 If continuation sheet Page 7 of 26

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES EORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE GONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
Cc
261334 B. WING —___ 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
1-70 COMMUNITY HOSPITAL SWEET SPRINGS, MO 65351
(x4) 1D SUMMARY STATEMENT OF DEFIGIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSG IDENTIFYING INFORMATION) TAG CROSS-REFERENGED TO THE APPROPRIATE DATE
DEFICIENCY)
C2400 Continued From page 7 C2400

Review of I-70 Community Hospital's ED log
showed no evidence that patient #19 presented to
the ED at any time on 11/13/18.

During an interview on 11/15/18 at 2:03 PM, I-70
Community Hospital ED nurse F stated that on
11/13/18 at approximately 12:00 AM she received
a phone call from patient # 19's wife asking for
medical advice because the patient's nose had
begun to re-bleed. ED nurse F stated she
advised the spouse that the hospital had treated
the patient for a nose bleed three times and
suggested they go to a nearby hospital with a
physician that specializes in ears, nose and throat
(ENT). At approximately 12:50 AM, EMS
contacted the ED to provide report on patient #
19. ED nurse F confirmed she referred the. call to
ED physician E. At approximately 1:02 AM when
EMS arrived at the ED, ED nurse F confirmed
that the doors were locked and that EMT G
requested to bring patient # 19 in to the ED. ED
nurse F stated she told EMT G "she was under
the impression that EMS would ‘complete the
patient transfer’ to an ALS ambulance (advanced
life support equipped) in the parking lot" (for
transport to a hospital with an ENT specialist).
She did not unlock the EMS doors (in the
ambulance bay to inside the ED), so EMT G left.
The CAH did not follow its policies and
procedures and provide patient # 19 with a MSE
after he presented to the ED by ambulance.

Please refer to the 2567 for details.
C2405 | EMERGENCY ROOM LOG C2405
CFR(s): 489.20(r)(3)

[The provider agrees,] in the case of a hospital as
defined in §489.24(b) (including both the

 

 

 

 

 

 

FORM GMS-2567(02-99) Previous Versions Obsolete Event iD: JBW611 Facility ID: H157-1 If continuation sheet Page 8 of 26

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B. WING ________H.—W 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 405 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351
0x4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (X5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2405 | Continued From page 8 C2405

transferring and receiving hospitals), to maintain a
central log on each individual who comes to the
emergency department, as defined in §489.24(b),
seeking assistance and whether he or she
refused treatment, was refused treatment, or
whether he or she was transferred, admitted and
treated, stabilized and transferred, or discharged.

§489.24 The provisions of this regulation apply to
all hospitals that participate in Medicare and
provide emergency services.

This STANDARD is not met as evidenced by:
Based.on policy review, record review, and
interview, the critical access hospital (CAH) failed
to enter into the Emergency Department (ED) log
one patient (#19) of 24 patients’ medical records
reviewed who presented to the hospital's ED
seeking care, out of a sample selected from May
2018 to November 2018. This failure had the
potential to affect all patients who presented to
the ED.

Findings included:

1. Review of the hospital's policy, titled, "EMTALA
- Medical Screening Exam and Stabilization
Policy", revised 10/27/10, showed no directives
for staff to include on the ED log, entry of the
person's name, disposition, whether the person
refused treatment, was refused treatment by the
hospital, transferred, admitted, treated, stabilized,
or was discharged, when they presented to the
ED seeking care.

 

 

 

 

 

Review of the hospital's EMTALA education,
FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611 Facility ID: H157-1 If continuation sheet Page 9 of 26

 

 

 
DEPARTMENT OF HEALTH AND HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES

PRINTED: 03/04/2019

FORM APPROVED

OMB NO. 0938-0391

 

STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA
AND PLAN OF CORRECTION IDENTIFICATION NUMBER:

261334

 

 

(X2) MULTIPLE CONSTRUCTION
A. BUILDING

B. WING

 

(X3) DATE SURVEY
COMPLETED

Cc
11/16/2018

 

NAME OF PROVIDER OR SUPPLIER

I-70 COMMUNITY HOSPITAL

STREET ADDRESS, CITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351

 

 

(X4) ID
PREFIX
TAG

SUMMARY STATEMENT OF DEFICIENCIES
(EACH DEFICIENCY MUST BE PRECEDED BY FULL
REGULATORY OR LSC IDENTIFYING INFORMATION)

 

ID PROVIDER'S PLAN OF CORRECTION

(x5)

PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION

TAG CROSS-REFERENCED TO THE APPROPR
DEFICIENCY)

IATE DATE

 

C2405

 

 

Continued From page 9

revised 04/24/12, showed no directives for staff to
include on the ED log, entry of the person's

name, disposition, whether the person refused
treatment, was refused treatment by the hospital,
transferred, admitted, treated, stabilized, or was
discharged, when they presented to the ED
seeking care.

Review of Patient #19's Emergency Medical
Service (EMS) Trip Ticket (Documentation of
ambulance transfer) dated 11/13/18, showed the
following:

The patient was immediately transported to I-70
Community Hospital.

At |-70 Community Hospital, the EMS personal
took Patient #19 to the hospital's ED, and the
EMS doors were locked.

Emergency Medical Technician (EMT, EMS
certification with scope of practice of basic life
support) G, went to the ED's lobby, spoke with
Staff F, ED Registered Nurse (RN), who advised
EMT G that the ED was on diversion (notification
of the hospital ED's inability to care for patients
due to high volumes or high acuity of patients),
and Patient #19 could not come into the ED.
Patient #19 was placed back into the ambulance
and transferred to a near-by hospital.

Review of the hospital's ED log, dated 11/13/18,
showed no evidence of Patient #19's arrival to the
ED, that he requested care or that he left the ED
without receiving an examination.

During a telephone interview on 11/15/18 at 2:03
PM, Staff F, ED RN, stated that on 11/13/18 at
approximately 1:02 AM, EMS arrived at I-70
Community Hospital ED, the EMS doors were
locked, and EMT G requested to bring Patient

 

C2405

 

 

 

 

FORM CMS-2567(02-98) Previous Versions Obsolete Event ID: JBW611

Facilily ID: H157-4 If continuation sheet Page 10 of 26

 
DEPARTMENT OF HEALTH AND HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVIGES

PRINTED: 03/04/2019

FORM APPROVED

OMB NO, 0938-0391

 

 

 

 

 

 

 

 

 

 

CFR(s): 489.24(a) and 489.24(c)

Applicability of provisions of this section.

(1) In the case of a hospital that has an
emergency department, if an individual (whether
or not eligible for Medicare benefits and
regardless of ability to pay) "comes to the
emergency department", as defined in paragraph
(b) of this section, the hospital must (i) provide
an appropriate medical screening examination
within the capability of the hospital's emergency
department, including ancillary services routinely
available to the emergency depariment, to
determine whether or not an emergency medical
condition exists. The examination must be
conducted by an individual(s) who is determined
qualified by hospital bylaws or rules and
regulations and who meets the requirements of
§482.55 of this chapter concerning emergency
services personnel and direction; and

(b) If an emergency medical condition is
determined to exist, provide any necessary
stabilizing treatment, as defined in paragraph (d)
of this section, or an appropriate transfer as

 

 

STATEMENT OF DEFICIENCIES (X1} PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B. WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x8)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2405 | Continued From page 10 C2405
#19 into the ED. She did not place Patient #19 on
the ED log.
During an interview on 11/15/18 at 11:25 AM,
Staff C, RN, stated that the only patients that
were placed on the ED log were the patients that
were treated in the ED.
During an interview on 11/16/18 at 9:40 AM, Staff
B, Chief Nursing Officer (CNO), stated that every
patient that came to the ED should be placed on
the ED log.
C2406 | MEDICAL SCREENING EXAM C2406

 

 

FORM GMS-2567(02-99) Previous Versions Obsolete

Event ID: JBW611

Facility [D: H157-1

If continuation sheet Page 11 of 26

 

 
DEPARTMENT OF HEALTH AND HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES

PRINTED: 03/04/2019

FORM APPROVED

OMB NO. 0938-0391

 

STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA
AND PLAN OF CORRECTION IDENTIFICATION NUMBER:

261334

 

 

(X2) MULTIPLE CONSTRUCTION
A, BUILDING

 

B. WING

(X3) DATE SURVEY
COMPLETED

Cc
11/16/2018

 

NAME OF PROVIDER OR SUPPLIER

1-70 COMMUNITY HOSPITAL

STREET ADDRESS, CITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351

 

 

(X4} ID
PREFIX
TAG

SUMMARY STATEMENT OF DEFICIENCIES
(EACH DEFICIENCY MUST BE PRECEDED BY FULL
REGULATORY OR LSC IDENTIFYING INFORMATION)

ID PROVIDER'S PLAN OF CORRECTION

(X5)

PREFIX (EAGH CORRECTIVE ACTION SHOULD BE COMPLETION

TAG CROSS-REFERENCED TO THE APPROPR
DEFICIENCY)

IATE DATE

 

C2406

 

 

Continued From page 11

defined in paragraph (e) of this section. If the
hospital admits the individual as an inpatient for
further treatment, the hospital's obligation under
this section ends, as specified in paragraph (d)(2)
of this section.

(2) Nonapplicability of provisions of this section.
Sanctions under this section for inappropriate
transfer during a national emergency or for the
direction or relocation of an individual to receive
medical screening at an alternate location do not
apply to a hospital with a dedicated emergency
department located in an emergency area, as
specified in section 1135(g)(1) of the Act. A
waiver of these sanctions is limited to a 72-nour
period beginning upon the implementation of a
hospital disaster protocol, except that, if a public
health emergency involves a pandemic infectious
disease (such as pandemic influenza), the waiver
will continue in effect until the termination of the
applicable declaration of a public health
emergency, as provided for by section 1135(e)(1)
(B) of the Act.

(c) Use of Dedicated Emergency Department for
Nonemergency Services

If an individual comes to a hospital's dedicated
emergency department and a request is made on
his or her behalf for examination or treatment for
a medical condition, but the nature of the request
makes it clear that the medical condition is not of
an emergency nature, the hospital is required only
to perform such screening as would be
appropriate for any individual presenting in that
manner, to determine that the individual does not
have an emergency medical condition.

 

C2406

 

 

 

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611

Facility 1D: H157-1 If continuatio

nsheet Page 12 of 26

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO, 0938-0394
STATEMENT OF DEFICIENCIES (Xi) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (x3) DATE SURVEY
AND PLAN OF CORRECTION {DENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B. WING —W— 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351
(x4) 1D SUMMARY STATEMENT OF DEFICIENCIES 1D PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSG IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2406 | Continued From page 12 C2406

This STANDARD is not met as evidenced by:
Based on policy review, record review,
observation, and interview, the critical access
hospital (CAH) failed to provide a complete
Medical Screening Examination (MSE) within its
capacity and capability to determine if an
Emergency Medical Condition (EMC) existed for
three patients (#8, #11 and #19) of 24 patients
who presented to the CAH's Emergency
Department (ED) seeking care, out of sample
selected from May 2018 to November 2018.

Findings included:

Review of the hospital's policy, titled, "EMTALA -
Medical Screening Exam and Stabilization
Policy", revised 10/27/10, showed that-

When an individual comes to the |-70 Community
Hospital's Emergency Department (ED) and a
request is made on his or her behalf for an
examination or treatment for a medical condition,
or a prudent layperson observer would believe
thathe individual presented with an emergency
medical condition, an appropriate Medical
Screening Examination (MSE) within the
capabilities of the Hospital shall be performed;

An individual must receive an MSE, within the
capabilities of the Hospital, to determine whether
or not an EMC exists, or with respect to a
pregnant woman having contractions, whether
the woman is in labor, and whether or not the
treatment is expressly for an EMC;

The hospital is obligated to perform the MSE in
order to determine if an EMC exists. It is not

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611 Facility ID: H157-7 If continuation sheet Page 13 of 26

 

 

 

 

 

 

 

 
DEPARTMENT OF HEALTH AND HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES

PRINTED: 03/04/2019
FORM APPROVED
OMB NO. 0938-0391

 

STATEMENT OF DEFICIENCIES

(X1) PROVIDER/SUPPLIER/CLIA
IDENTIFICATION NUMBER:

 

 

(X2) MULTIPLE CONSTRUCTION

(X3) DATE SURVEY
COMPLETED

 

 

 

 

 

 

 

appropriate to merely "log-in" or triage an
individual with a medical condition and not
provide an MSE. Triage is not equivalent to a
MSE, it merely determines the order in which
individuals will be seen, not the presence or
absence of an EMC;

The extent of the necessary examination to
determine the presence or absence of an EMC is
within the discretion of the Qualified Medical
Provider (QMP). However, the elements of an
appropriate MSE should include log entry with
disposition, triage record, ongoing recording of
vital signs, oral (verbalized) history; physical
exam, use of all available/necessary testing
resources, discharge or transfer vital signs, and
adequate documentation of all of the above; and

A MSE is required is an individual is in a ground
or air ambulance on hospital property for
purposes of examination or treatment in the
hospital's ED.

Patient #19:

Review of Patient #19's ED medical records
showed that on 11/11/18 at 4:25pm , Patient#19
presented to the ED with a complaint of a
nosebleed. Patient #19 was examined, treated at
the ED (Patient #19 refused packing), and
discharged with instructions to, in part, return to
the ED if Patient #19 experienced “another
nosebleed that you cannot control. On 11/12/18 at
7:03 AM, Patient #19 returned fo the ED, witha
complaint that the nosebleed restarted. Patient
agreed to packing and was discharged with
instructions to return for new or worsening
condition. On 11/12/18 at 4:00 PM, Patient #19
returned to the ED, after Patient #19 caught the

 

 

 

AND PLAN OF CORRECTION A. BUILDING
Cc
261334 B, WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
I-70 COMMUNITY HOSPITAL
SWEET SPRINGS, MO 65351
(x4) 1D SUMMARY STATEMENT OF DEFICIENCIES iD PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFIGIENCY MUST BE PRECEDED BY FULL PREFIX (EAGH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSG IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2406 | Continued From page 13 C2406

 

 

FORM CMS-2567(02-99) Previous Versions Obsolete

Event ID: JBW611

Facility ID: H157-1

If continuation sheet Page 14 of 26

 

 
DEPARTMENT OF HEALTH AND HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES

PRINTED: 03/04/2019

FORM APPROVED

OMB NO, 0938-0394

 

STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA
AND PLAN OF CORRECTION IDENTIFICATION NUMBER:

 

 

261334

(X2) MULTIPLE CONSTRUCTION
A,BUILDING

B. WING

 

 

(x3) DATE SURVEY
COMPLETED

C
11/16/2018

 

NAME OF PROVIDER OR SUPPLIER

I-70 COMMUNITY HOSPITAL

STREET ADDRESS, CITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351

 

 

(x4) ID
PREFIX
TAG

SUMMARY STATEMENT OF DEFICIENCIES
(EACH DEFICIENCY MUST BE PRECEDED BY FULL
REGULATORY OR LSC IDENTIFYING INFORMATION)

ID PROVIDER'S PLAN OF CORRECTION

(X5)

PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION

TAG CROSS-REFERENCED TO THE APPROPR
DEFICIENCY)

IATE DATE

 

C2406

 

‘| ambulance. Staff E agreed to the ALS

 

 

Continued From page 14

packing string on his coat and yanked the
packing out, which caused the bleeding to
reoccur. Staff E, ED Physician repacked the
nose and discharged Patient #19 at 05:15 PM.
Patient #19 denied any active bleeding at time of
discharge. Patient was instructed to see primary
care physician for packing removal tomorrow and
instructed to return for new or worsening
condition.

Review of Patient #19's Emergency Medical
Systems (EMS, ambulance staff) Trip Ticket
(Documentation of ambulance transfer) dated
11/13/18, showed that EMS staff arrived at the
scene (fire station) for a 60 year-old male with a
nosebleed and coughing up blood. The patient
was immediately transported to 1-70 Community
Hospital by ambulance. EMS staff contacted I-70
Community Hospital to give a report, when ED
staff advised EMS staff that the ED was on
diversion (notification of the hospital ED's inability
to care for patients due to overload). EMS staff
spoke with Staff E, ED Physician, and asked if
Patient #19 could come into the ED and then
transfer the patient by Advanced Life Support
(ALS, advance training of life saving measures)

arrangement. When the ambulance arrived at
the hospital, EMS staff unloaded Patient #19 from
the ambulance, took him to the hospital's ED, and
ihe EMS doors (entrance to the ED specifically
for ambulance patients) doors were locked.
Emergency Medical Technician (EMT, EMS
certification with scope of practice of basic life
support) G went to the ED lobby, spoke with Staff
F, ED Registered Nurse (RN), who advised EMT
G that the ED was on diversion and Patient #19
could not come into the ED. Patient #19 was
placed back into the ambulance by EMS siaff,

 

C2406

 

|
|

 

 

FORM CMS-2587(02-99) Previous Versions Obsolete Event ID: JBW611

Facility ID: H157-1 If continuation sheet Page 15 of 26

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO, 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
Cc
261334 B.WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
1-70 COMMUNITY HOSPITAL SWEET SPRINGS, MO 65351
(X4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2406 | Continued From page 15 C2406

and transferred to Hospital B (nearby hospital).

Review of the hospital's diversion log showed that
the hospital was not on diversion on 11/13/18.

During a telephone interview on 11/15/18 at 2:20
PM, EMT G, stated that, when he arrived at the
fire station (approximately eight miles from I-70
Community Hospital), they met Patient #19, and
"he was choking on his own blood. He loaded
Patient #19 in the ambulance and started
transport of the patient to |-70 Community
Hospital. He feared suctioning Patient #19,
because he feared he would block Patient #19's
airway (must be unobstructed in order to breathe)
with a blood clot. He was a basic EMT, and the
only equipment he had to protect an airway was a
Combitube (plastic tube to provide an airway to
facilitate breathing), which he could not use
unless the patient became unconsciousness (no
longer able to respond) and EMT G did not want
to wait for that fo happen. When patient report
was provided to the CAH, EMS was informed that
the ED was on diversion. He then spoke with
Staff F, RN, and told her that he was transporting
Patient #19 to the ED. Staff &, ED Physician, told
him (during patient report) that if they stopped at
I-70 Community Hospital with Patient #19, the ED
would have another ambulance transfer Patient
#19 to a near-by hospital's ED that had a Ear,
Nose, and Throat (ENT, specially trained in
treatment of ear, nose, and throat) physician. He
questioned Staff E if it would be an ALS
ambulance transfer, and Staff E said, "Yes, that
would be a good idea." When the ambulance
arrived at the ED, they unloaded Patient #19 and
went to the EMS doors, but the doors were
locked. He left Patient #19 with EMT J at the
EMS doors, and went to the ED's lobby to tell the

FORM GMS-2567(02-99) Previous Versions Obsolete Event [D: JBW611 Facility ID: H157-1 If continuation sheet Page 16 of 26

 

 

 

 

 

 

 

 
DEPARTMENT OF HEALTH AND HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES

PRINTED: 03/04/2019
FORM APPROVED
OMB NO. 0938-0391

 

 

 

 

 

 

 

 

 

 

 

staff to unlock the EMS doors. Staff F told him
she believed EMS would transfer the patient from
their Basic Life Support (BLS, ambulance with
training only on basic life saving measures)
ambulance into the ALS ambulance on the
hospital property, without ED staff involvement,
and did not unlock the EMS doors. He was under
the impression that the ED staff would stabilize
Patient #19's EMC, and then arrange for an ALS
ambulance transfer. He was concerned about
Patient #19's unstable airway, so he took Patient
#19 to another near-by hospital ED.

During a telephone interview on 12/03/18 at 2:06
PM, EMT J, stated that EMS arrived to the fire
station and met Patient #19, and he was
coughing up blood clots and bleeding from his
nose, With the EMS capabilities of BLS, they
were concerned of airway obstruction, so they
decided to transport the patient to the nearest
hospital. Half way (four miles) to l-70 Community
Hospital ED, she called the ED to provide report
on Patient #19. ED staff (Staff F RN) told her that
the ED was on diversion, so EMT G took over the
patient's report and said that they needed to bring
Patient #19 to the hospital ED. At some point, the
ED physician (Staff E) became involved with the
patient's report. EMS transported Patient #19 to
the ED under the impression that the ED was
going to provide stabilizing treatment. When they
arrived at the ED, they unloaded Patient #19 and
went to the EMS doors, but the EMS doors were
locked. They knocked on the doors, but did not
see any staff or patients. She stayed with Patient
#19 while EMT G left the EMS door area, to find
ED staff and tell them to unlock the doors. EMT
G returned to the EMS door area, and stated that
the ED would not treat Patient #19, so they
loaded Patient #19 back into the ambulance and

 

 

STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (x3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: COMPLETED
A. BUILDING
C
261334 B. WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351
(X4) ID SUMMARY STATEMENT OF DEFICIENGIES ID PROVIDER'S PLAN OF CORRECTION (x8)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSG IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2406 | Continued From page 16 C2406

 

 

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611

Facility ID: H187-1

If continuation sheet Page 17 of 26

 

 
DEPARTMENT OF HEALTH AND HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES

PRINTED: 03/04/2019

FORM APPROVED

OMB NO. 0938-0391

 

STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA
AND PLAN OF CORRECTION IDENTIFICATION NUMBER:

 

 

261334

(X2) MULTIPLE CONSTRUCTION
A. BUILDING

B, WING

 

 

 

(X3) DATE SURVEY
COMPLETED

C
11/16/2018

 

NAME OF PROVIDER OR SUPPLIER

I-70 COMMUNITY HOSPITAL

 

STREET ADDRESS, CITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351

 

(x4) ID
PREFIX
TAG

SUMMARY STATEMENT OF DEFICIENCIES
(EAGH DEFICIENCY MUST BE PRECEDED BY FULL
REGULATORY OR LSC IDENTIFYING INFORMATION)

ID
PREFIX
TAG

PROVIDER'S PLAN OF CORRECTION

CROSS-REFERENCED TO THE APPROPR
DEFICIENCY)

(X5)

(EACH CORRECTIVE ACTION SHOULD BE COMPLETION

IATE DATE

 

C2406

 

 

 

Continued From page 17

took him to a nearby hospital. The EMS staff
were concerned about Patient #19's airway, and
wanted to get him stabilized, but the ED would
not treat Patient #19, and did not give a reason
why.

During a telephone interview on 11/15/18 at 2:45
PM, Patient #19, stated that he was treated three
times at -70 Community Hospital's ED for a nose
bleed, and discharged home each time. On
11/13/18, at approximately 12:00 AM, his nose
started to bleed again. His spouse called I-70
Community Hospital's ED and the nurse directed
them to go to another hospital. While traveling to
the near-by hospital in his personal vehicle, he
could not breathe, so they pulled over at the fire
station and called an ambulance. When EMS
staff arrived to the fire station, he was coughing
up blood clots, and had trouble breathing, so

EMS transported him to !-70 Community
Hospital's ED by ambulance. At the ED, EMS
removed him from the ambulance and took him
to the ED's EMS doors (entrance to the ED
specifically for ambulance patients), which were
locked. It was cold, he could not breathe, and he
could hear the EMS personnel yell, "Open the
doors! We need to stabilize this patient!" The ED
staff did not open the EMS doors. EMS placed
him back into the ambulance and took him to a
near-by hospital.

During a telephone interview on 11/15/18 at 2:03
PM and continued on 12/04/18 at 8:30 AM, Staff
F, ED RN, stated she received a telephone call
from Patient #19's spouse on 11/13/18 at
approximately 12:00 AM, asking for medical
advice because Patient #19's nose had started to
bleed again. She advised Patient #19's spouse
that the hospital had treated Patient #19 three

 

C2406

 

 

 

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611

Facility 1D: H157-1 if continuatio

nsheet Page 18 of 26

 

 
DEPARTMENT OF HEALTH AND HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES

PRINTED: 03/04/2019

FORM APPROVED

OMB NO. 0938-0391

 

 

 

 

 

 

 

 

 

 

 

times for a nose bleed and suggested that they
should go to a near-by hospital that had an ENT
physician. No one directed her to suggest the
ENT; it was through her many years of
experience that she knew Patient #19 needed an
ENT. On 11/13/18 at approximately 12:50 AM,
EMS called the ED to provide report on Patient
#19. Normally, when EMS called the ED with
patient report, the ED staff would unlock the EMS
doors. During report, EMS asked if the ED was
refusing or diverting Patient #19, so she referred
the call to Staff E, ED Physician. Staff E took
over the EMS call. At approximately 1:02 AM,
when EMS arrived to the ED, the EMS doors
were locked, and EMT G requested to bring
Patient #19 into the ED. She told EMT G that she
was under the impression that EMS would
complete the patient transfer to an ALS
ambulance in the parking lot. She did not unlock
the EMS doors, so EMT G left. She then notified
Staff E, ED Physician, who was in the physician‘s
sleeping room, that EMS had arrived to the ED
with Patient #19.

Review of the hospital's diversion log showed that
the hospital was not on diversion on 11/13/18.

Observation on 11/15/18 at 11:10 AM, in the ED,
showed EMS doors with no key pad lock (a lock
that uses number to unlock instead of a key) to
unlock the door. The EMS doors had to be
manually opened by ED staff.

During an interview on 11/15/18 at 11:25 AM,
Staff C, RN, stated that the Emergency Medical
Service (EMS, ambulance service) doors were
locked at all times for safety reasons, and when
EMS contacted ED staff by telephone or radio
with the patient's report, the ED staff would

 

 

STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X83) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: COMPLETED
A. BUILDING
C
261334 B. WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351
0X4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (X5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EAGH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2406 | Continued From page 18 C2406

 

 

FORM GMS-2567(02-99) Previous Versions Obsolete

Event ID: JBW611

Facility ID: H157-1 If continuatio

n sheet Page 19 of 26

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFIGATION NUMBER: A. BUILDING COMPLETED
C
261334 B.WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
1-70 COMMUNITY HOSPITAL SWEET SPRINGS, MO 65351
0x4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2406 | Continued From page 19 C2406
manually unlock the EMS doors for EMS entry
upon arrival.

During an interview on 11/16/18 at 10:17 AM,
Staff A, Chief Executive Officer (CEO), stated that
the community had a local ambulance with BLS
capabilities who sometimes used the hospital's
property to transfer patients into an ambulance
with ALS capabilities. When this occurred on
hospital property, the ED staff were not involved,
and the EMS staff did not request treatment for
the patient, nor request entry into the hospital's
ED.

During a telephone interview on 11/15/18 at 12:50
PM, Staff E, ED Physician, stated that he spoke
with EMT G on 11/13/18, when they attempted to
provide a report to the hospital ED staff on
Patient #19. He told EMT G that the ED had
treated Patient #19 three times, and Patient #19
needed a hospital that had an ENT. He told EMT
G that if they stopped with Patient #19, the ED
would transfer Patient #19 to another near-by
hospital. EMT G asked if they could do an ALS
transfer and he said, “That was a good idea."
After Staff F notified him about Patient #19, he
left the physician sleep room and went to the
triage area. He did not physically see or
examine Patient #19, but did see the ambulance
on the hospital's property and he knew that
Patient #19 was in the ambulance.

Review of the ED log, dated 11/13/18 through
11/14/18, showed no evidence of Patient #19's
arrival to the ED, that he requested care, or that
he left the ED without receiving an examination.
The ED log showed no patients presented to the
ED, or received care in the ED from 11/13/18 at
41:00 PM through 11/14/18 at 5:50 PM. (At the

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611 Facility ID: H157-1 If continuation sheet Page 20 of 26

 

 

 

 

 

 

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B.WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
1-70 COMMUNITY HOSPITAL SWEET SPRINGS, MO 65351
(X4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2406 | Continued From page 20 C2406

time of Patient #19's arrival to the ED, there were
no patients in the ED for treatment).

During an interview on 11/15/18 at 11:25 AM,
Staff C, RN, stated that the only patients that
were placed on the ED log were the patients that
were treated in the ED.

Even though requested, the hospital could not
provide a medical record for Patient #19 that
contained adequate documentation of a physical
examination, ongoing recording of vital signs, use
of all necessary available testing, discharge
instruction, a willingness to afford an examination
and treatment, and/or documentation of written
refusal including risks and benefits, or whether
Patient #19 understood the risks and benefits of
refusal.

Review of Patient #19's medical record from
Hospital B (nearby hospital), showed that Patient
#19 presented to the ED on 11/13/18 at 1:36 AM
(approximately 30 minutes after leaving 1-70
Community Hospital), with a chief complaint of a
nose bleed. Patient #19 was treaied by the ED
Physician and was discharged home on 11/13/18
at 4:05 AM.

During an interview on 11/16/18 at 9:40 AM, Staff
B, Chief Nursing Officer (CNO), stated that Staff
F, RN, should not have given medical advice over
the phone, and the ED staff should have opened
the EMS doors to let Patient #19 into the ED for
treatment.

During an interview on 11/16/18 at 8:45 AM, Staff
H, Chief Medical Officer, stated that she had
knowledge of EMTALA, and it was her
understanding that anyone who presented, or

FORM CMS-2567(02-99) Previous Versions Obsolete Event iD: JBW611 Facility ID: H157-1 lf continuation sheet Page 21 of 26

 

 

 

 

 

 

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
G
261334 B. WING —_—___— 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, GITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
1-70 COMMUNITY HOSPITAL SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES iD PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2406 | Continued From page 21 C2406

presented on behalf of a person, should have
received a MSE.

Patient #11:

Review of the facility's ED log showed that Patient
#11 presented to the ED with abdominal cramps,
35 weeks pregnant, on 09/09/18 at 1:45 AM.
There was no patient name or date of birth
obtained. Patient #11 presented to the ED
window stating that she was 35 weeks pregnant
and had been having abdominal pain since
midnight. The patient's obstetrics (OB, a
physician who delivers babies) physician was
located in a nearby town. Staff &, ED Physician,
spoke with the patient at the window. The patient
left the facility to go to the nearby town where
another hospital was located.

Review of Patient #11's medical record, dated
09/09/18, showed it did not contain adequate
documentation of a physical examination,
ongoing recording of vital signs, use of all
necessary available testing, discharge
instructions, a willingness to afford an
examination and treatment, and/or
documentation of written refusal including risks
and benefits, or whether Patient #11 understood
the risks and benefits of refusal of care.

During an interview on 11/16/18 at 8:30 AM, Staff
&, ED Physician, stated that this facility had the
capability to listen to fetal heart tones with a
Doppler (a device that uses sound waves to pick
up a baby's heart beat) and was capable of
performing a pelvic exam on a pregnant female.
He informed patients, when they arrive to the ED,
that the facility does not have ultrasound
capability. He could not recall if he informed

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611 Facility ID: H157-1 If continuation sheet Page 22 of 26

 

 

 

 

 

 

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1} PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
Cc
261334 B. WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, GITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 405 HOSPITAL DRIVE, BUILDING B
° SWEET SPRINGS, MO 65351
(X4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x8)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSG IDENTIFYING INFORMATION) TAG GROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2406 | Continued From page 22 C2406

Patient #11 of this when he talked with her at the
window. After Staff E reviewed Patient # 11's
medical record, he could not determine if she had
an EMC. He had not performed a pelvic exam or
listened to fetal heart tones on this patient.

During an interview on 11/16/18 at 9:40 AM, Staff
B, CNO, stated that her expectation of staff in the
ED was to triage and provide a medical exam to
all pregnant women that enter the ED requesting
help. The facility had the capability to check for
fetal heart tones, perform pelvic exams, lab work
and offer to call the patient's OB physician. Staff
B added that it was inappropriate to tell the
patient that the facility did not have OB ultrasound
and send them away without a MSE.

Patient #8:

Review of the hospital's policy, titled, "Triage",
revised 01/14/10, showed that the RN/Paramedic
will evaluate and categorize each patient upon
arrival to the Emergency Department into three
Classes. Class |, Emergent (immediate care, life
threatening). Class II, Urgent (major illness or
injury, but stable). Class III, Non-Urgent (minor
injury or illness and ambulatory). The initial
evaluation shall include the: Patients name and
age, Medications and allergies, Vital signs;
Medical and surgical History, Subjective chief
complaint, Objective nursing observations; and,
Tetanus (bacteria that causes tightening of the
muscles all over the body) immunization status
and last menstrual period (LMP). In the event the
RN or Paramedic is unable to do triage, a call can
be placed to the ED nurse manger to assist with
triage until the RN is available.

 

 

 

 

 

 

Review of Policy #1006, titled, "Patient Leaving
FORM CMS-2567(02-99) Previous Versions Obsolete Event [D: JBW611 Facility ID: H157-4 If continuation sheet Page 23 of 26

 

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (x1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
Cc
261334 B. WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
. SWEET SPRINGS, MO 65351
(X4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (X5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSG IDENTIFYING INFORMATION) TAG GROSS-REFERENGED TO THE APPROPRIATE DATE
DEFICIENCY)
C2406 | Continued From page 23 C2406

Against Medical Advice", effective 1/4/2010,
establishes the criteria for documentation of
patients leaving Against Medical Advice (AMA). It
states, in part, that all patients indicating the
desire to leave AMA shall sign an AMA form and
that the registered nurse and/or physician shall
discussed with the patient and/or family, the
potential complications that may occur if this
patient leaves prior to the physician discharging
the patient, document the patient's desire to leave
AMA, conversations on potential complications,
and the patient's condition prior to leaving the
emergency department. Policy #1006 also
requires the CAH to fill out an incident report.

Review of the facility's ED log showed that Patient
#8 presented to the ED with abdominal pain on
09/06/18 at 7:16 PM.

A review of Patient #8's medical record shows
that Patient #8 presented to the ED on 9/6/18 at
7:16 PM complaining of abdominal pain. The
CAH did not take Patient #8's vitals, or review
medications, allergies, and medical/surgical
history. The RN did not document objective
nursing observations. However, the CAH
documented Patient #8 Triage Level as Ill,
non-urgent. At 8:30 PM, the record showed that
staff escorted patient #8 to ED Room 2 and
informed the patient that the the "nurse is
discharging a patient and then will return to the
patient." At 9:00 PM, nearly 2 hours after
presenting to the ED seeking care and 30
minutes after the patient was placed in ED Room
2, the nurse returned to the patient's room and
informed Patient #8 that the nurse and physician
now need to attend to a critical ill patient and
would return as soon as the patient is stable. The
patient became upset, reiterating the long wait

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611 Facility ID: H157-1 If continuation sheet Page 24 of 26

 

 

 

 

 

 

 

 

 
DEPARTMENT OF HEALTH AND HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES

PRINTED: 03/04/2019

FORM APPROVED

OMB NO. 0938-0391

 

STATEMENT OF DEFICIENCIES (Xt) PROVIDER/SUPPLIER/CLIA
AND PLAN OF CORRECTION IDENTIFICATION NUMBER:

 

261334

 

(X2) MULT

A. BUILDING

B. WING

IPLE CONSTRUCTION

 

(X3} DATE SURVEY
COMPLETED

Cc
11/16/2018

 

NAME OF PROVIDER OR SUPPLIER

1-70 COMMUNITY HOSPITAL

 

STREET ADDRESS, CITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351

 

(x4) ID
PREFIX
TAG

SUMMARY STATEMENT OF DEFICIENCIES
(EACH DEFICIENCY MUST BE PRECEDED BY FULL
REGULATORY OR LSC IDENTIFYING INFORMATION)

ID
PREFIX
TAG

PROVIDER'S PLAN OF CORRECTION

GROSS-REFERENCED TO THE APPROPR
DEFICIENCY)

(x8)

(EACH CORRECTIVE ACTION SHOULD BE COMPLETION

IATE DATE

 

C2406

 

 

Continued From page 24

and the complaint of stomach pain. The nurses
stated to Patient #8 that the CAH has a triage
process in place and see patients in order of
severity of their presenting complaint and system.
The nurse asked the patient to sign a AMA form,
which the patient refused. At 9:21 PM, Patient #
8 left the ED without being seen and in an
unknown condition. The Against Medical Advice
(AMA) release showed no name of the person
who explained the potential risks and benefits
which could arise from refusal of medical care.
Patient # 8 did not sign the AMA release form.
On 9/9/2018, ED physician E created an ER
progress note on Patient #8's encounter from
September 6, 2018, stating that the patient left
AMA without being seen and that the ED was full
with critical patients However, ED physician E
further states that ED physician E has examined
the patient.

Patient #8's medical record did not contain any
documentation indicating a description of the
patient's pain, her pain level, the onset or duration
of her pain, or any information indicating what if
anything relieved her pain. The patient did not
sign a form indicating she was leaving (against
medical advice) or that staff explained the risks of
leaving prior to performing a medical screening
examination or any attempts to get the patient to
stay for a MSE. Patient #8's medical record did
not contain adequate documentation of a physical
examination, ongoing recording of vital signs, use
of all necessary available testing, discharge
instructions and a willingness to afford an
examination and treatment.

During an interview on 11/16/18 at 8:30 AM, Staff
E, Ed Physician, stated that he did not perform a
MSE on Patient #8 and had no interaction with

 

 

C2406

 

 

 

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611

Facility 1D: H157-1 If continuation sheet Page 25 of 26

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO, 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B. WING 11/16/2018
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, GITY, STATE, ZIP CODE
“1:70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
° SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (X5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C2406 | Continued From page 25 C2406
the patient.

During an interview on 11/16/18 at 9:40 AM, Staff
B, CNO, stated that her expeciation of staff in the
ED was to triage patients in 30 minutes or less,
and that it was inappropriate to document a triage
level with no assessment of vital signs, pain or
medical history. Staff B added that the medical
unit nurses were available to help with triage, if
needed, when the ED was busy.

 

 

 

 

 

 

 

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: JBW611 Facility 1D: H157-1 If continuation sheet Page 26 of 26

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO, 0938-0391
STATEMENT OF DEFICIENCIES (X11) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B. WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
° SWEET SPRINGS, MO 65351
(X4) ID SUMMARY STATEMENT OF DEFICIENCIES iD PROVIDER'S PLAN OF CORRECTION (X5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENGED TO THE APPROPRIATE DATE
DEFICIENCY)
C 000] INITIAL COMMENTS CG 000

As directed by the Centers for Medicare &
Medicaid Services (CMS), an unannounced,
on-site survey was conducted at this facility from
01/02/19 through 01/04/19, to assess compliance
with the requirements found under the Conditions
of Participation (CoP:) Provision of Services, set
forth at 42 GFR 485 for Medicare Critical Access
Hospital Regulations. As the result of this survey,
the facility was found to be out of compliance with
42 CFR 485.635 COP: Provision of services
regarding complaint MO00151313.

Additionally, after the discovery of an unsafe
patient care environment and limited recognition
of the potential for negative patient outcomes the
situation constituted an Immediate Jeopardy (lJ)
and placed all patients at the facility at risk. The
facility submitted a plan to remove the IJ on
01/04/19 to provide an acceptable plan of
correction to prevent further risk to patients.

The complaint was found to be substantiated with
related citations. Please see the 2567 for
additional information.

C 270| PROVISION OF SERVICES C 270
CFR(s): 485.635

Provision of Services

This CONDITION is not met as evidenced by:
Based on observation, interview, record review,
and policy review the facility failed to:

- Provide emergency services medically
appropriate for treatment and stabilization in the
Emergency Department (ED) of one expired
patient (#11) of one expired patient in the ED
reviewed, (C-284)

- Provide appropriate staffing on nights,

 

 

 

 

 

 

LABORATORY DIRECTOR'S OR PROVIDER/SUPPLIER REPRESENTATIVE'S SIGNATURE TITLE (X8) DATE

 

Any deficiency statement ending with an asterisk (*) denotes a deficiency which the institution may be excused from correcting providing it is determined that
other safeguards provide sufficient protection to the patients. (See instructions.) Except for nursing homes, the findings stated above are disclosable 90 days
following the date of survey whether or not a plan of correction is provided. For nursing homes, the above findings and plans of correction are disclosable 14
days following the date these documents are made available to the facility. If deficiencies are cited, an approved plan of correction is requisite to continued

program participation.

 

FORM GMS-2567(02-99) Previous Versions Obsolete Event !D: F9BP11 Facility ID: H157-1 If continuation sheet Page 1 of 14

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B.WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP GODE
1-70 COMMUNITY HOSPITAL 4105 HOSPITAL DRIVE, BUILDING B
° SWEET SPRINGS, MO 65351
(x4) 1D SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C 270) Continued From page 1 C 270

weekends, and holidays, to administer immediate
life safety measures without the assistance of
non-employed Emergency Medical Service (EMS)
within the ED. (C-284)

- Ensure the selected urgent and/or critical
laboratory test selected by the Emergency Room
(ED) provider was adequately supplied and
immediately available to meet the emergency
needs of any patients. (C-282)

These deficient practices resulted in the facility's
non-compliance with specific requirements found
under the Condition of Participation: Provision of
Services. The facility census was one.

The severity and cumulative effect of these
practices had the potential to place all patients at
risk for their health and safety, also known as
Immediate Jeopardy (lu).

On 01/03/19, after the survey team informed the
facility of the lJ, the staff created educational
tools and began educating all staff and put into
place interventions to protect the patients.

As of 01/04/19, at the time of the survey exit, the
facility had provided an immediate action plan
sufficient to remove the lJ by implementing the
following:

- Effective immediately, the facility was to no
longer use EMS support at any time for a code
blue or rapid response situation, including after
hours and on holidays.

- The facility will ensure adequate and appropriate
staffing and plan in place at all times to cover a
code blue or rapid response situation.

- Adopt policy and procedures to ensure
adequate and appropriate staffing and plan in
place at all times to cover a code blue or rapid

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: F9BP11 Facility [D: H157-1 if continuation sheet Page 2 of 14

 

 

 

 

 

 

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/GLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
CG
261334 B.WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
. SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EAGH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSG IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C 270 | Continued From page 2 C 270

response situation.

- The facility will complete a MOCK code blue to
ensure understanding of revised code blue policy
and protocols starting 01/03/19. Mock code blues
will be conducted every shift for two weeks, then
alternating shifts daily until revisit.

- Adebriefing session will be held immediately
following MOCK drill and re-education as
appropriate.

- ACLS refresher training course will be held for
all employees that were required to have ACLS
certification, prior to their next scheduled shift.

- All code blue and rapid response charts will be
audited daily until revisit.

- Effective immediately, a physician will be on call
within a 30 minute response.

- APDSA review will be conducted to evaluate
and develop improved procedures related code
blue and rapid response indefinitely.

- In the event that critical labs were unavailable
that would delay emergent patient care, |-70
hospital will go on ambulance diversion.

- For walk in patients who need laboratory test not
immediately available, and unaware of the
diversion, the facility will assess and transfer out.
GC 282! PATIENT SERVICES C 282
CFR(s): 485.635(b}(2)

The CAH provides basic laboratory services
essential to the immediate diagnosis and
treatment of the patient that meet the standards
imposed under section 353 of the Public Health
Service Act (42 U.S.C. 236a). (See the laboratory
requirements specified in part 493 of this
chapter.) The services provided include the
following:

(i) Chemical examination of urine by stick or

 

 

 

 

 

 

FORM CMS-2567(02-99) Previous Versions Obsolete Event iD: FOBP11 Facility 1D: H157-1 If continuation sheet Page 3 of 14

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0394
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B. WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 4105 HOSPITAL DRIVE, BUILDING B
. SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG GROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
G 282 | Continued From page 3 C 282

tablet method or both (including urine ketones).
(ii) Hemoglobin or hematocrit.
(iii) Blood glucose.

(iv) Examination of stool specimens for occult
blood.

(v) Pregnancy tests.

(vi) Primary culturing for transmittal to a certified
laboratory.

This STANDARD is not met as evidenced by:
Based on interview and record review the facility
failed to ensure the urgent and/or critical
laboratory test selected by the Emergency
Department (ED) provider was adequately
supplied and immediately available to meet the
emergency needs of any patients. This failure
affects all patients within the facility. The facility
census was one.

Findings included:

Review of the diversion log showed that the
facility was on diversion, on the dates of August
16, 2018 and October 23, 2018, because of the
lack of cardiac laboratory test kits to identify acute
heart attack.

Review of the facility's undated document titled,
"| 70 Lab Critical Needs!" showed the availability
of laboratory test:

- Most Critical needs;

- B-type natriuretic peptide (BNP, used to
determine if patient has heart failure,) one
remaining;

- Troponin (protein to detect heart muscle injury,)
FORM CMS-2567(02-99) Previous Versions Obsolete Event [D:F9BP11 Facility ID: H157-4 \f continuation sheet Page 4 of 14

 

 

 

 

 

 

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO, 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
Cc
261334 B.WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES 1D PROVIDER'S PLAN OF CORRECTION (x8)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG GROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C 282 | Continued From page 4 C 282

three remaining;

- Amylase (protein to detect disorder of the
pancreas and other medical conditions,) 0
remaining;

- Lipase (protein to detect disorder of the
pancreas and other medical conditions,) 0
remaining;

- Creatine Kinase (CK, enzyme used to identify
muscle damage of the heart,} 0 remaining;

- Glucose (use to measure the amount of sugar in
the blood,) 0.5 week of slides remaining;

- Urine HCG test (used to diagnosis pregnancy,)
approximately 10 test remaining; and

- Sysmex/hematology QC (machine to test the
Complete blood count,) expires in 12 days.

Review of the facility's Nurse Practitioner (NP)
position description showed that NP has the
authority to deliver health care services and
treatments including the following:

- Chest pain;

- Congestive heart failure;

- Diabetes mellitus;

- Respiratory distress;

- Abdominal Pain;

- Upper/lower gastrointestinal disorders; and

- pregnancy.

All the above health care services could require
laboratory tests that the facility did not have
immediately available or was in short supply.

During a telephone interview on 01/04/19 at 9:20
AM, Staff M, Advanced Practice Registered
Nurse (APRN), stated that she had concerns the
facility did not have appropriate laboratory tests
and supplies to adequately treat patients. She
stated that at that time, the facility had limited
Troponin test, only one BNP, and only two
intraosseous needles (needles used to puncture

 

 

 

 

 

 

FORM GMS-2567(02-99) Previous Versions Obsolete Event ID: F9BP 11 Facility 1D: H157-1 If continuation sheet Page 5 of 14

 

 
DEPARTMENT OF HEALTH AND HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES

PRINTED: 03/04/2019
FORM APPROVED
OMB NO. 0938-0391

 

 

 

 

 

 

 

 

 

 

the bone to deliver fluids and medication in the
event that staff cannot enter a blood vein). The
staff did not have the capability to place a central
line (catheter placed into large vein to deliver
fluids and medications) and made patient safety a
concern.

During an interview on 01/04/19 at 11:30 AM,
Staff T, Physician Assistant (PA), stated that the
ED had limited laboratory test. For example, he
had an inpatient that required a BNP and he did
not want to use the last test. Staff T had his staff
obtain the BNP and physically transport the
sample to a nearby hospital for analysis.

Review of the facility's undated policy titled,
"Supply Shortage Procedure," showed that if the
laboratory runs out of supplies, depending upon
the supply, the laboratory will send the patient
samples to our Reference Lab. In extreme
situations or CRITICAL situations, the laboratory
personnel or available nursing personnel who
were on backup will transport blood specimens to
one of our surrounding hospitals. The safety of
the patient was our primary concern, the ED
provider will make the call on what was
urgentcritical and what was not. The ER provider
and the CEO will make the executive decision on
whether or not the ED was to go on diversion until
the appropriate supplies were received.

Further review showed that the facility policies did
not address procedures of transportation, receipt,
and reporting of specimen results.

Even though requested, the facility failed to show
that the nearby hospitals were CLIA certified for
the appropriate test.

 

 

STATEMENT OF DEFICIENCIES (41) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3} DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: COMPLETED
A. BUILDING
C
261334 B. WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES 1D PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSG IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C 282 | Continued From page 5 C 282

 

 

FORM CMS-2567(02-99) Previous Versions Obsolete

Event ID: F9BP11

Facility 1D: H157-1

If continuation sheet Page 6 of 14

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE GONSTRUCTION (x3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
G
261334 B. WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1:70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
" SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSG IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C 282 | Continued From page 6 C 282

During an interview on 01/04/19 at approximately
9:45 AM, Staff |, Chief Executive Officer (CEO),
stated that she was aware of the short supplies.
In addition to the list of short supplies, the facility
only had two computed tomography syringes (CT,
syringes used to deliver contrast during CT used
to view inside the body without surgical cut). Staff
| stated that if the facility could make payroll on
01/04/19, they would have been able to order the
supplies needed. The laboratory supplier had
placed the facility on "pay up front," to obtain any
laboratory tests because the facility was not
current on the debt owed.

During an interview on 01/04/19 at 12:30 PM,
Staff B, Chief Nursing Officer (CNO), stated that
because they did not‘have the laboratory test
immediately available and had to send the
laboratory specimens to a nearby hospital for
analysis, it delayed patient care and was not safe.
C 284) PATIENT SERVICES C 284
CFR(s): 485.635(b)(4)

Emergency procedures. In accordance with the
requirements of §485.618, the CAH provides
medical services as a first response to common
life-threatening injuries and acute illness.

This STANDARD is not met as evidenced by:
Based on observation, interview, record review
and policy review, the facility failed to provide ~
emergency services medically appropriate for
treatment and stabilization in the Emergency
Department (ED) to one patient (#11) of one
expired patient in the ED reviewed, with their own
facility staff by calling Emergency Medical
Services (EMS) to act as additional assistance

 

 

 

 

 

 

 

 

FORM CMS-2567(02-99) Previous Versions Obsolete Event [D: F9BP11 Facility ID: H157-1 If continuation sheet Page 7 of 14

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO, 0938-0391
STATEMENT OF DEFICIENCIES (X1} PROVIDER/SUPPLIER/CLIA (X2} MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B.WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
£70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
. SWEET SPRINGS, MO 65351
(x4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C 284 | Continued From page 7 C 284

during a code blue (emergency situation where a
patient's heart or breathing stopped and staff
quickly respond with a process specific to
restoring the heartbeat or breathing). This failure
had the potential to affect every patient that came
to the ED. The facility census was one.

Findings included:

Review of the facility's policy titled, "Code Blue,”
dated 02/13/10, showed the directives for the
following staff to respond to code blue
announcemenis:

- The ED physician;

- One ED registered nurse (RN);

- The Director of Nursing, if available; and

-.The Team Leader from the nursing department
in which the Code Blue has been called.

Review of Patient #11's medical record showed:
The patient was an 80 year old male that was
brought to the ED by EMS on 01/01/19 at 9:05

_| AM with shortness of breath and fatigue that had
become much worse that morning. Upon his
arrival to the ED, he had tachycardia (abnormally
rapid heartbeat), oxygen level in the 80's (normal
oxygen level, 90 - 100), finger stick glucose result
at home reported by patient's wife read "HIGH",
indicating a blood sugar greater than 400 (normal
glucose less than 180, one to two hours after a
meal). There was no documentation that the
facility obtained another finger stick glucose in the
ED. Patient was on oxygen four liters per nasal
cannula (a device used to deliver supplemental
oxygen) when he arrived and after the patient

was sat up his oxygen level raised into the low
90's for a short period of time. The patient was
not placed on a non-rebreather mask (oxygen
delivery that allows for a higher concentration of

FORM CMS-2567(02-99) Previous Versions Obsolete Event |D:FSBP 11 Facility ID: H157-1 If continuation sheet Page 8 of 14

 

 

 

 

 

 

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES {X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B. WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351
(x4) 1D SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C 284 | Continued From page 8 C 284

oxygen). The patient was given a nebulizer (a
device that turns liquid medication into a mist for
inhalation into the lungs) treatment to help make
breathing easier. The patient's heart rate
dropped into the 30's (normal heart rate, 60 - 100
per minute), no atropine (medication used to
increase the heart rate) was given at that time
and the patient was immediately moved from ED
room two to ED room one in preparation for
intubation. As Staff G, NP gathered supplies, the
patient became unresponsive. Patient was
intubated and became pulseless at that time.
Advanced Cardiac Life Support (ACLS) protocol
was initiated.

Review of ED Nurse's note dated 01/01/19
showed that:

- At 9:40 AM a nebulizer treatment was started.

- At 9:50 AM, the treatment was completed, heart
rate dropped into the mid 30's and his breathing
was more labored. The patient was moved from
ED room two to ED room one prior to treating
Patient #11's bradycardia (abnormally slow heart
rate if left untreated can lead to cardiac arrest
[heart stops beating]). After the patient was
moved, there was no palpable pulse found and
pulseless electrical activity (PEA, the monitor
shows a heart rhythm that should produce a
pulse, but does not) on the monitor.
Cardiopulmonary Resuscitation (CPR) was
started.

- At 10:01 AM, Epinephrine (medication used in
emergency medical treatment to stimulate the
heart) was given and CPR was continued.

- At 10:05 AM, GPR continued, no palpable pulse
and PEA on the monitor. Epinephrine given.

- At 10:12 AM, Epinephrine given and CPR
continued (seven minutes between doses).

- At 10:20 AM, Epinephrine given and CPR

FORM CMS-2567(02-99) Previous Versions Obsolete Event [D:F9BP11 Facility ID: H157-1 If continuation sheet Page 9 of 14

 

 

 

 

 

 

 

 

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2} MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
C
261334 B.WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP GODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
° SWEET SPRINGS, MO 65351
(X4) ID SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENGED TO THE APPROPRIATE DATE
DEFICIENCY)
C 284 | Continued From page 9 C 284

continued (eight minutes between doses).

- At 10:26 AM, Epinephrine given and CPR
continued (six minutes between doses).

- At 10:29 AM, there was a possible faint palpable
pulse present, CPR was stopped.

ACLS guidelines recommend Epinephrine to be
administered every three to five minutes.

Review of the ED Progress note dated 01/03/19
at 00:22 AM, late entry,(after the surveyors began
the investigation) showed that Patient #71
presented to the ED via EMS for shoriness of
breath that became "much worse this am", as
reported by the patient's wife. Home glucose
reading: HIGH. On arrival the patient was
tachycardic and tachypneic (abnormally rapid
breathing). Patient's daughter in-law reports that
she had discovered that the patient had not taken
medications as prescribed. While doing a
re-examination and more in-depth history with
patient and family, the patient was noted to have
decreased oxygen saturation and decreased
heart rate. Although patient was bradycardic in
normal sinus rhythm, the patient was moved to
ER room one in preparation for impending
intubation. Patient was still spontaneously
breathing, but with decreased effort. The patient
became unresponsive while gathering supplies in
preparation for intubation. Patient lost a pulse
during intubation and CPR was initiated
immediately. ACLS protocol was initiated with
Epinephrine and Sodium Bicarbonate (medication
used in the treatment of metabolic acidosis which
may occur in uncontrolled diabetes), as the
patient was presumed to be acidotic due to
critically high glucose level.

Review of the CPR Flow Sheet dated 01/01/19 at
FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: F9BP11 Facility [D: H157-1 If continuation sheet Page 10 of 14

 

 

 

 

 

 

 
DEPARTMENT OF HEALTH AND HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES

PRINTED: 03/04/2019
FORM APPROVED
OMB NO, 0938-0391

 

 

 

 

 

 

 

 

 

 

 

 

9:50 AM showed that the following EMS staff
were present; Staff D, Paramedic; Staff E,
Emergency Medical Technician (EMT); and Siaff
F, EMT. Epinephrine was documented at 10:01
AM, 10:07 AM (six minutes between doses),
10:12 AM, 10:20 AM (eight minutes between
doses), 10:26 AM (six minutes between doses),
10:32 AM (six minutes between doses), 10:38 AM
(six minutes between doses); 10:58 AM (10
minutes between doses), 11:04 AM (six minutes
between doses), and 11:08 AM (ACLS
recommends every three to five minutes).
Atropine was documented at 10:34 AM and 10:42
AM.

The EMS staff were not employed at the hospital
and had not gone through the orientation process
and/or approved by the govering body.

Observation of a mock code conducted on
01/03/19 at 5:15 PM showed that:

- Staff R, Certified Nurse Assistant (CNA) did not
know how to use the phone system to page
overhead to announce a code blue;

- Staff C, RN and Staff Y, RN could not find the
synchronization button (used to deliver an on
demand shock to stimulate the heart) on the
defibrillator during the mock code;

- Staff G, NP called out an order for amiodarone
(medication used to treat arrhythmias [irregular
heartbeat]) 150 mg to be given as a first dose for
pulseless ventricular tachycardia (ACLS
recommends 300mg as first dose).

During an interview on 01/03/19 at 9:20 AM, Staff
G, Nurse Practitioner (NP), stated that:

- EMS left and then were called back for "more
hands" during the code blue;

- At night, weekends and holidays they call EMS

 

for more hands because they do not have enough

 

|
|

STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: COMPLETED
A. BUILDING
C
261334 B. WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351
(x4) 1D SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x8)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
CG 284 | Continued From page 10 C 284

 

 

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: F9BP11

Facility ID: H157-1

If continuation sheet Page 11 of 14

 

 

 
PRINTED: 03/04/2018

 

 

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO, 0938-0391
STATEMENT OF DEFICIENCIES (X1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
CG
261334 B. WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
° SWEET SPRINGS, MO 65351
(x4) 1D SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (x8)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
C 284 | Continued From page 11 GC 284

staff to run a really efficient code;

- EMS do what they were directed to do by the
facility and have definitely participated in codes
when called to help;

- Per ACLS practice, epinephrine was to be given
every three to five minutes. The code
documentation does not show everything that
happened;

- Patient #11 was in ED room two, his heart rate
dropped into the 30's and was experiencing
symptomatic bradycardia; and

- She did not treat the bradycardia because she
thought she needed to intubate and left to get
supplies.

During an interview on 01/03/19 at 1:30 PM, Staff
J, RN, stated that:

- With Patient #11, EMS came back in to help
them with the code because the only other staff in
the building was a “cook”,

- EMS was called back to help with CPR because
it was a holiday and the facility had minimal staff;
- If a patient were to code, they moved the patient
to the trauma room (ED room one) because
otherwise they would have to move the crash cart
to the other rooms; it was easier and only took 30
seconds to move the patient, and

- If necessary, EMS comes back to the hospital to
help out when they need extra hands.

During an interview on 01/02/19 at 4:15 PM, Staff
B, Chief Nursing Officer (CNO), stated that:

- Epinephrine was not given every three to five
minutes;

- ACLS protocol was not followed properly,

- Patient was moved to ED room one out of
convenience;

- There was no treatment for a heart rate in the
30's;

FORM CMS-2567(02-99) Previous Versions Obsolete Event ID: F9BP11 Facility ID: H157-1 If continuation sheet Page 12 of 14

 

 

 

 

 

 

 

 

 
DEPARTMENT OF HEALTH AND HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES

PRINTED: 03/04/2019
FORM APPROVED
OMB NO. 0938-0391

 

STATEMENT OF DEFICIENCIES
AND PLAN OF CORRECTION

(x1) PROVIDER/SUPPLIER/CLIA
IDENTIFICATION NUMBER:

261334

 

 

(X2) MULTIPLE CONSTRUCTION
A. BUILDING

B, WING

(X3) DATE SURVEY
COMPLETED

Cc
01/04/2019

 

 

NAME OF PROVIDER OR SUPPLIER

I-70 COMMUNITY HOSPITAL

STREET ADDRESS, CITY, STATE, ZIP CODE
105 HOSPITAL DRIVE, BUILDING B
SWEET SPRINGS, MO 65351

 

 

(X4) ID

SUMMARY STATEMENT OF DEFICIENCIES

ID PROVIDER'S PLAN OF CORRECTION

(x8)
COMPLETION

 

 

 

- There was a delay in treatment when the patient
was moved from ED room two to ED room one;

- EMS was called back after they left the hospital
because the ED staff needed help;

- EMS personnel were not employees of the
hospital;

- EMT's helped with CPR, if a paramedic came
they could give medications, and could intubate
patients; and

- There was no contract between the hospital and
EMS for EMS to provide help.

During a telephone interview on 01/03/19 at 1:55
PM, Staff D, Paramedic, stated that:

- The EMS crew was called back to the facility
and thought it was to transport a patient but when
they arrived, the patient was intubated-and they
were needed to assist with CPR rotation,

- He performed CPR on Patient #11;

- None of the EMS staff were employed at the
hospital;

- When he and other EMS staff help with
compressions during a code at the hospital, they
can also intubate if needed;

- The facility staff will call EMS directly for faster
response when needed for an emergency instead
of a call placed to dispatch;

- He has gone to the facility after he has received
a call to lend a hand with emergencies because
they were a small hospital and were not always
adequately staffed; and

- While they were treating Patient #11, it took
them out of service of the community for an hour
and a half; that caused two other communities
EMS crew to cover their service.

During an interview on 01/03/19 at 3:45 PM, Staff
O, Radiology Technician (RT), stated that:

 

- She was on call on 01/01/19 and was called in

 

\

PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE

TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)

C 284 | Continued From page 12 GC 284

 

 

FORM CMS-2567(02-99) Previous Versions Obsolete

Event ID: F9BP11

Facility ID: H157-1

It continuation sheet Page 13 of 14

 
PRINTED: 03/04/2019

 

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES FORM APPROVED
CENTERS FOR MEDICARE & MEDICAID SERVICES OMB NO. 0938-0391
STATEMENT OF DEFICIENCIES (x1) PROVIDER/SUPPLIER/CLIA (X2) MULTIPLE CONSTRUCTION (X3) DATE SURVEY
AND PLAN OF CORRECTION IDENTIFICATION NUMBER: A. BUILDING COMPLETED
Cc
261334 B, WING 01/04/2019
NAME OF PROVIDER OR SUPPLIER STREET ADDRESS, CITY, STATE, ZIP CODE
1-70 COMMUNITY HOSPITAL 105 HOSPITAL DRIVE, BUILDING B
. SWEET SPRINGS, MO 65351
(X4) 1D SUMMARY STATEMENT OF DEFICIENCIES ID PROVIDER'S PLAN OF CORRECTION (X5)
PREFIX (EACH DEFICIENCY MUST BE PRECEDED BY FULL PREFIX (EACH CORRECTIVE ACTION SHOULD BE COMPLETION
TAG REGULATORY OR LSC IDENTIFYING INFORMATION) TAG CROSS-REFERENCED TO THE APPROPRIATE DATE
DEFICIENCY)
G 284 Continued From page 13 C 284

to do a chest x-ray;

- EMS was called in to help with the code;

- Three EMS workers arrived to the facility, two
provided assistance with CPR rotation because
ihe patient (#11) was very large and the facility
staff was exhausted after they had performed
compressions repeatedly, while the third provided
support to the family;

- She helped in recording the code events by
writing times on a paper towel,

- There was confusion on some of the times
during the code between the clock and the paper;
and

- There was no formal review of events after a
Code Blue.

During a telephone interview on 01/04/19 at-9:20
AM, Staff M, Advanced Practice Registered
Nurse (APRN), stated that she was aware that
night shift nurses have called EMS to help
because they have less staff.

During an interview on 01/03/19 at 11:45 AM,
Staff H, Chief of Staff, stated that:

- Itwas okay to use EMS for emergency
situations because they were adequately trained,
- All staff should follow ACLS guidelines, and

- She was not on call for the ED.

During an interview on 01/03/19 at 1:00 PM, Staff
|, Chief Executive Officer (CEO), stated that:

- It was not appropriate for EMS to be called to
help in the ED during an emergency,

- EMS should not have provided services in the
hospital after called back by staff;

- She expected staff to follow ACLS protocol.

 

 

 

 

 

 

 

FORM GMS-2567 (02-99) Previous Versions Obsolete Event ID: F9SBP71 Facility 1D: H157-1 if continuation sheet Page 14 of 14

 
Boyce & Bynum Pathology Lab
ATTN: Managing Agent/Officer
200 Portland Street

Columbia, MO 65201-2499

Cayenne Medical, Inc.

ATTN: Managing Agent/Officer
16597 N. 92" Street
Scottsdale, AZ 85260-1779

Cigna Healthcare

ATTN: Managing Agent/Officer
231 S. Bemiston Avenue

Saint Louis, MO 63105-1988

Cindi A. Sims — Saline Co. Coll.
19 E. Arrow Street
Marshall, MO 65340-2163

Community Blood Center
ATIN: Managing Agent/Officer
4040 Main Street

Kansas City, MO 64111-2390

CPP Wound Care #25, LLC
ATTN: Managing Agent/Officer
210 N.E. Tudor Road

Lees Summit, MO 64086-5696

First Liberty

ATTN: Managing Agent/Officer
9601 N. May Avenue

Oklahoma City, OK 73120-2710

HERC

ATTN: Managing Agent/Officer
21900 East 96" Street

Broken Arrow, OK 74014-5903

.T.S. USA

ATTN: Managing Agent/Officer
1778 Park Avenue, Suite 200
Maitland, FL 32751-6504

IHEALTHCARE, INC.

ATTN: Managing Agent/Officer
3901 NW 28" Street, 2" Floor
Miami, FL. 33142-5609

J&J Health Care Systems
ATTN: Managing Agent/Officer
425 Hoes Lane

Piscataway, NJ 08854-4103

LGMG, LLC

ATTN: Managing Agent
11063 D.S. Memorial, Ste 483
Tulsa, OK 74133-7362

McKesson Medical-Surgical, Inc.
ATTN: Managing Agent/Officer
PO Box 933027

Atlanta, GA 31193-3027

Medline Industries, Inc.

ATTN: Managing Agent/Officer
Three Lakes Drive

Northfield, IL 60093-2753

Missiouri Network Alliance, LLC
ATTN: Managing Agent/Officer
10024 Office Center Avenue
Sappington, MO 63128-1258

Primeforce Medical Corp.
ATTN: Managing Agent/Officer
10456 Chandler Road

La Vista, NE 68128-3235

Quality Systems, Inc.

ATTN: Managing Agent/Officer
1101 Menzler Road

Nashville, TN 37210-4720

Reboot, Inc.

ATTN: Managing Agent/Officer
PO Box 775535

Chicago, IL 60677-5535

Rural Community Hospitals of Am
ATTN: Managing Agent/Officer
700 Chappell Road

Charleston, WV 25304-2704

Shared Medical Services, LLC
ATTN: Managing Agent/Officer
209 Limestone Press Pass
Cottage Grove, WI 53527-8968

CAH Acquistion Company 6, LLC
ATTN: Managing Agent/Officer
PO Box 953241

Saint Louis, MO 63195-3241

HMC/CAH Consolidated, Inc.
ATTN: Managing Agent/Officer
1100 Main-Suite 2350

Kansas City, MO 64105-5186

Health Acquisition Company, LLC
ATTN: Managing Agent/Officer
700 Chappell Road

Charleston, WV 25304-2704

Empower HMS

ATTN: Managing Agent/Officer
1700 Swift Avenue, Ste. 200
Kansas City, NC 64116-3834

Jorge Perez
PO Box 953241
Saint Louis, MO 63195-3241

Employment Security Comm.
ATTN: Managing Agent/Officer
PO Box 26504

Raleigh, NC 27611-6504

Internal Revenue Service
Centralized Insolvency Oper.
PO Box 7346

Philadelphia, PA 19101-7346

NC Department of Revenue
Officer Services Div./Bankruptcy
PO Box 1168

Raleigh, NC 27602-1168

Missouri Dept. of Revenue
ATTN: Managing Agent/Officer
301 W. High Street

Jefferson City, MO 65101-1517

Saline County Collector

ATTN: Managing Agent/Officer
19 E. Arrow St., Room 201
Marshall, MO 65340-2162

 

 
